                                                                          Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05          Desc
                                                                                                          Main Document    Page 1 of 47



                                                                            1   Mark S Horoupian (CA Bar No. 175373)
                                                                                  mhoroupian@sulmeyerlaw.com
                                                                            2   Claire K. Wu (CA Bar No. 295966)
                                                                                  ckwu@sulmeyerlaw.com
                                                                            3   SulmeyerKupetz
                                                                                A Professional Corporation
                                                                            4   333 South Grand Ave., Suite 3400
                                                                                Los Angeles, California 90071-1406
                                                                            5   Telephone: 213.626.2311
                                                                                Facsimile: 213.629.4520
                                                                            6
                                                                                Attorneys for Official Committee of Unsecured Creditors, Plan Proponent
                                                                            7

                                                                            8                              UNITED STATES BANKRUPTCY COURT
                                                                            9                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
                                                                           10   In re                                           Case No. 8:19-bk-14714-MW
                                                                           11                                                   (Jointly Administered with
     Corporation
                                 333 SOUTH GRAND AVENUE, SUITE 3400
                                 LOS ANGELES, CALIFORNIA 90071-1406




                                                                                       MEADE INSTRUMENTS CORP., a              Case No. 8:19-bk-14711-MW)
                                   TEL. 213.626.2311 • FAX 213.629.4520




                                                                           12           Delaware corporation,
SulmeyerKupetz, A Professional




                                                                           13                                                   Chapter 11
                                                                                       SUNNY OPTICS, INC., a Delaware
                                                                           14           corporation,                            COMMITTEE’S BRIEF IN SUPPORT OF
                                                                                                                                CONFIRMATION OF FIRST AMENDED
                                                                           15                                                   PLAN OF REORGANIZATION;
                                                                                       All Debtors.                            DECLARATION OF ALFRED M. MASSE
                                                                           16                                                   IN SUPPORT THEREOF
                                                                                                 Debtors and Debtors-in-
                                                                           17                    Possession.
                                                                                                                                Confirmation Hearing:
                                                                           18
                                                                                                                                Date:     April 14, 2021
                                                                           19                                                   Time:     2:00 p.m.
                                                                                                                                Place:    Courtroom 6C
                                                                           20                                                             411 West Fourth Street
                                                                                                                                          Santa Ana, CA 92701
                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                MSH 2710879v1
                                                                          Case 8:19-bk-14714-MW              Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                                Desc
                                                                                                              Main Document    Page 2 of 47



                                                                            1                                                     TABLE OF CONTENTS
                                                                                                                                                                                                                         Page
                                                                            2

                                                                            3   I.      PRELIMINARY STATEMENT ............................................................................................. 1

                                                                            4   II.     BRIEF OVERVIEW OF PLAN AND VOTING RESULTS ................................................. 2

                                                                            5           A.       The Plan and Plan Modifications ................................................................................ 2

                                                                            6                    a.        Revised Definition of GUC Fund Amount. .................................................... 2

                                                                            7                    b.        Change to Class 1’s Claim Amount for Purposes of Pro-Rata Sharing
                                                                                                           in Litigation Recoveries. ................................................................................. 3
                                                                            8
                                                                                                 c.        Elimination of Requirement that Plan Agent Consult with Orion Re
                                                                            9                              Handling of SMRH Malpractice Action/Funding of Costs. ............................ 3

                                                                           10           B.       Ballot Tabulation Results ............................................................................................ 3
                                                                           11   III.    THE COURT SHOULD CONFIRM THE PLAN .................................................................. 4
     Corporation
                                 333 SOUTH GRAND AVENUE, SUITE 3400
                                 LOS ANGELES, CALIFORNIA 90071-1406
                                   TEL. 213.626.2311 • FAX 213.629.4520




                                                                           12           1.       Section 1129(a)(1): The Plan Complies With The Provisions of Title 11
SulmeyerKupetz, A Professional




                                                                           13                    a.        The Plan Complies With Section 1122: Classification of Claims and
                                                                                                           Interests ........................................................................................................... 4
                                                                           14
                                                                                                 b.        The Plan Complies With Section 1123: Contents of the Plan......................... 5
                                                                           15
                                                                                                           (1)        Section 1123(a): Mandatory Plan Provisions ...................................... 5
                                                                           16
                                                                                                                      (a)         Section 1123(a)(1): The Plan Designates Classes of
                                                                           17                                                     Claims and Interests ................................................................ 5
                                                                           18                                         (b)         Section 1123(a)(2): The Plan Specifies the Classes that
                                                                                                                                  are Not Impaired...................................................................... 5
                                                                           19
                                                                                                                      (c)         Section 1123(a)(3): The Plan Adequately Specifies the
                                                                           20                                                     Treatment of Impaired Classes ................................................ 5
                                                                           21                                         (d)         Section 1123(a)(4): The Plan Provides the Same
                                                                                                                                  Treatment for Each Claim or Interest in a Particular
                                                                           22                                                     Class ........................................................................................ 6
                                                                           23                                         (e)         Section 1123(a)(5): The Plan Provides Appropriate
                                                                                                                                  Means of Implementation........................................................ 6
                                                                           24
                                                                                                                      (f)         Section 1123(a)(6) is Not Applicable...................................... 7
                                                                           25
                                                                                                                      (g)         Section 1123(a)(7): The Plan is Consistent With the
                                                                           26                                                     Interests of Creditors, Equity Holders, and Public
                                                                                                                                  Policy ....................................................................................... 7
                                                                           27
                                                                                                                      (h)         Section 1123(a)(8) is Inapplicable to the Plan ........................ 8
                                                                           28

                                                                                MSH 2710879v1                                                      i
                                                                          Case 8:19-bk-14714-MW                 Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                               Desc
                                                                                                                 Main Document    Page 3 of 47



                                                                            1                                 (2)        Section 1123(b): Permissive Plan Provisions...................................... 8

                                                                            2            2.        Section 1129(a)(2): The Plan Proponent Complies With the Provisions of the
                                                                                                   Bankruptcy Code ......................................................................................................... 9
                                                                            3
                                                                                         3.        Section 1129(a)(3): The Plan is Proposed in Good Faith......................................... 10
                                                                            4
                                                                                         4.        Section 1129(a)(4): The Plan Provides That Payments to Estate Professionals
                                                                            5                      Are Subject to Court Approval.................................................................................. 12

                                                                            6            5.        Section 1129(a)(5): The Plan Identifies the Parties to Serve Post-
                                                                                                   Confirmation ............................................................................................................. 13
                                                                            7
                                                                                         6.        Section 1129(a)(6) is Not Applicable........................................................................ 13
                                                                            8
                                                                                         7.        Section 1129(a)(7): The Plan is in the Best Interests of Creditors ............................ 14
                                                                            9
                                                                                         8.        Section 1129(a)(8): All Classes Have Either Accepted the Plan or Are Treated
                                                                           10                      in a Manner Consistent With Section 1129(b) .......................................................... 15
                                                                           11            9.        Section 1129(a)(9): The Plan Provides for Payment in Full of All
     Corporation
                                 333 SOUTH GRAND AVENUE, SUITE 3400
                                 LOS ANGELES, CALIFORNIA 90071-1406




                                                                                                   Administrative and Other Priority Claims ................................................................ 16
                                   TEL. 213.626.2311 • FAX 213.629.4520




                                                                           12
                                                                                         10.       Section 1129(a)(10): At Least One Impaired Class Has Accepted the Plan ............. 17
SulmeyerKupetz, A Professional




                                                                           13
                                                                                         11.       Section 1129(a)(11): The Plan is Feasible ................................................................ 18
                                                                           14
                                                                                                   a.         Standard ......................................................................................................... 18
                                                                           15
                                                                                                   b.         A Reasonable Probability Exists That Sufficient Cash Will Be
                                                                           16                                 Available to Make All Required Effective Date Payments........................... 19
                                                                           17                      c.         A Reasonable Probability Exists That Sufficient Cash Will Be
                                                                                                              Available to Make All Required Future Payments ....................................... 19
                                                                           18
                                                                                         12.       Section 1129(a)(12): All Statutory Fees Have Been or Will Be Paid ....................... 20
                                                                           19
                                                                                         13.       Section 1129(a)(13) is Not Applicable...................................................................... 20
                                                                           20
                                                                                         14.       Section 1129(a)(14) is Not Applicable...................................................................... 20
                                                                           21
                                                                                         15.       Section 1129(a)(15) is Not Applicable...................................................................... 20
                                                                           22
                                                                                         16.       Section 1129(a)(16) - Transfer of Property ............................................................... 20
                                                                           23
                                                                                IV.      THE PROPOSED ASSUMPTION OF LEASES AND CONTRACTS IS PROPER .......... 22
                                                                           24
                                                                                V.       CONCLUSION ..................................................................................................................... 24
                                                                           25
                                                                                DECLARATION OF ALFRED MASSE ......................................................................................... 25
                                                                           26

                                                                           27

                                                                           28

                                                                                MSH 2710879v1                                                        ii
                                                                          Case 8:19-bk-14714-MW                 Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                      Desc
                                                                                                                 Main Document    Page 4 of 47



                                                                            1                                                  TABLE OF AUTHORITIES

                                                                            2
                                                                                                                                                                                                               Page
                                                                            3

                                                                            4   CASES

                                                                            5   Bank of America Nat’l Trust & Savings Ass’n v. 203 N. LaSalle St. Partnership,
                                                                                       526 U.S. 434, 119 S. Ct. 1411, 143 L. Ed. 2d 607 (1999) .................................................. 14
                                                                            6
                                                                                Computer Task Group, Inc. v. Brotby (In re Brotby),
                                                                            7        303 B.R. 177 (B.A.P. 9th Cir. 2003) ................................................................................... 19

                                                                            8   In re Acequia, Inc.,
                                                                                        787 F.2d 1352 (9th Cir. 1986) ............................................................................................ 18
                                                                            9
                                                                                In re Brotby,
                                                                           10           303 B.R. 177 (9th Cir. BAP 2003) ......................................................................................... 9

                                                                           11   In re Corey,
     Corporation
                                 333 SOUTH GRAND AVENUE, SUITE 3400
                                 LOS ANGELES, CALIFORNIA 90071-1406




                                                                                       892 F.2d 829 (9th Cir. 1989) ................................................................................................ 10
                                   TEL. 213.626.2311 • FAX 213.629.4520




                                                                           12
                                                                                In re Eastern 1996d Limited Partnership,
SulmeyerKupetz, A Professional




                                                                           13          2014 Bankr. LEXIS 5085 (Bankr. N.D. Tex. 2014) ........................................................... 21
                                                                           14   In re Genesis Health Ventures, Inc.,
                                                                                       266 B.R. 591 (Bankr. D. Del. 2001) ..................................................................................... 4
                                                                           15
                                                                                In re Greate Bay Hotel & Casino, Inc.,
                                                                           16          251 B.R. 213 (Bankr. D.N.J. 2000) ....................................................................................... 4
                                                                           17   In re Madison Hotel Assocs.,
                                                                                       749 F.2d 410 (7th Cir. 1994) ................................................................................................ 10
                                                                           18
                                                                                In re Mcorp Financial, Inc.,
                                                                           19          137 B.R. 219 (Bankr. S.D. Tex. 1992) ................................................................................ 21
                                                                           20   In re Pizza of Hawaii,
                                                                                        761 F.2d 1382 (9th Cir. 1985) .............................................................................................. 18
                                                                           21
                                                                                In re Sagewood Manor Assoc. Ltd. P’ship,
                                                                           22           223 B.R. 756 (Bankr. D. Nev. 1998)................................................................................... 18
                                                                           23   In re Sierra-Cal,
                                                                                        210 B.R. 168,176 (Bankr. E.D. Cal. 1997) ........................................................................... 9
                                                                           24
                                                                                In re Stolrow’s, Inc.,
                                                                           25           84 B.R. 167 (9th Cir. BAP 1988) ......................................................................................... 10
                                                                           26   In re Sylmar Plaza, L.P.,
                                                                                        314 F.3d 1070 (9th Cir. 2002) .............................................................................................. 10
                                                                           27
                                                                                In re Toy & Sports Warehouse, Inc.,
                                                                           28           37 B.R. 141 (Bankr. S.D.N.Y. 1984) .................................................................................... 9

                                                                                MSH 2710879v1                                                     iii
                                                                          Case 8:19-bk-14714-MW                    Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                             Desc
                                                                                                                    Main Document    Page 5 of 47



                                                                            1   In re Trans World Airlines, Inc.,
                                                                                        185 B.R. 302 (Bankr. E.D. Mo. 1995) .................................................................................. 9
                                                                            2
                                                                                In the Matter of Johns-Manville Corporation,
                                                                            3           68 B.R. 618 (Bankr. S.D.N.Y. 1986) .................................................................................. 21

                                                                            4   Jorgensen v. Federal Land Bank of Spokane) In re Jorgensen,
                                                                                       66 B.R. 104 (B.A.P. 9th Cir. 1986) ..................................................................................... 10
                                                                            5
                                                                                Tenn-Fla Partners v. First Union Nat’l Bank of Fla.,
                                                                            6         229 B.R. 720 (Bankr. W.D. Tenn. 1999) .............................................................................. 9

                                                                            7   U.S. v. Energy Res. Co.. Inc.,
                                                                                        495 U.S. 545, 110 S. Ct. 2139, 109 L. Ed. 2d 580 (1990) .................................................. 18
                                                                            8
                                                                                United States v. Reorganized CF&I Fabricators, Inc.,
                                                                            9          518 U.S. 213 (1996) ............................................................................................................ 14

                                                                           10

                                                                           11   STATUTES
     Corporation
                                 333 SOUTH GRAND AVENUE, SUITE 3400
                                 LOS ANGELES, CALIFORNIA 90071-1406
                                   TEL. 213.626.2311 • FAX 213.629.4520




                                                                           12   11 U.S.C. § 507(a) ........................................................................................................................... 16
SulmeyerKupetz, A Professional




                                                                           13   11 U.S.C. § 507(a)(1) ...................................................................................................................... 17
                                                                           14   11 U.S.C. § 507(a)(2) .................................................................................................................. 5, 16
                                                                           15   11 U.S.C. § 507(a)(3) ........................................................................................................................ 5
                                                                           16   11 U.S.C. § 507(a)(4) ...................................................................................................................... 17
                                                                           17   11 U.S.C. § 507(a)(5) ...................................................................................................................... 17
                                                                           18   11 U.S.C. § 507(a)(6) ...................................................................................................................... 17
                                                                           19   11 U.S.C. § 507(a)(7) ...................................................................................................................... 17
                                                                           20   11 U.S.C. § 507(a)(8)…………………………………………………………………………..13,25
                                                                           21   11 U.S.C. § 1122 ........................................................................................................................... 4, 5
                                                                           22   11 U.S.C. § 1123 ............................................................................................................................... 4
                                                                           23   11 U.S.C. § 1123(a) ........................................................................................................................... 5
                                                                           24   11 U.S.C. § 1123(a)(2) ...................................................................................................................... 5
                                                                           25   11 U.S.C. § 1123(a)(3) ...................................................................................................................... 5
                                                                           26   11 U.S.C. § 1123(a)(4) ...................................................................................................................... 6
                                                                           27   11 U.S.C. § 1123(a)(5) ...................................................................................................................... 6
                                                                           28   11 U.S.C. § 1123(a)(6) ...................................................................................................................... 7

                                                                                MSH 2710879v1                                                          iv
                                                                          Case 8:19-bk-14714-MW                   Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                            Desc
                                                                                                                   Main Document    Page 6 of 47



                                                                            1   11 U.S.C. § 1123(a)(7) ................................................................................................................ 7, 13

                                                                            2   11 U.S.C. § 1123(a)(8) ...................................................................................................................... 8

                                                                            3   11 U.S.C. § 1123(b) .......................................................................................................................... 8

                                                                            4   11 U.S.C. § 1123(b)(1) ...................................................................................................................... 8

                                                                            5   11 U.S.C. § 1123(b)(2) ...................................................................................................................... 9

                                                                            6   11 U.S.C. § 1123(b)(3) ...................................................................................................................... 9

                                                                            7   11 U.S.C. § 1123(b)(5) ...................................................................................................................... 9

                                                                            8   11 U.S.C. § 1123(b)(6) ...................................................................................................................... 8

                                                                            9   11 U.S.C. § 1124(1) .......................................................................................................................... 5

                                                                           10   11 U.S.C. § 1125 ......................................................................................................................... 9, 10

                                                                           11   11 U.S.C. § 1126(c) ................................................................................................................... 15, 16
     Corporation
                                 333 SOUTH GRAND AVENUE, SUITE 3400
                                 LOS ANGELES, CALIFORNIA 90071-1406
                                   TEL. 213.626.2311 • FAX 213.629.4520




                                                                           12   11 U.S.C. § 1126(d) ........................................................................................................................ 16
SulmeyerKupetz, A Professional




                                                                           13   11 U.S.C. § 1129(a)………………………………………………………………………………..17

                                                                           14   11 U.S.C. § 1129(a)(1) ...................................................................................................................... 4

                                                                           15   11 U.S.C. § 1129(a)(2) ................................................................................................................ 9, 10

                                                                           16   11 U.S.C. § 1129(a)(3) .............................................................................................................. 10, 12

                                                                           17   11 U.S.C. § 1129(a)(4) .................................................................................................................... 12

                                                                           18   11 U.S.C. § 1129(a)(5) ............................................................................................................ 7, 8, 13

                                                                           19   11 U.S.C. § 1129(a)(5)(A)(ii)............................................................................................................ 8

                                                                           20   11 U.S.C. § 1129(a)(6) .............................................................................................................. 13, 14

                                                                           21   11 U.S.C. § 1129(a)(7) .............................................................................................................. 14, 15

                                                                           22   11 U.S.C. § 1129(a)(8) .................................................................................................................... 15

                                                                           23   11 U.S.C. § 1129(a)(9) .................................................................................................................... 17

                                                                           24   11 U.S.C. § 1129(a)(9)(B) ............................................................................................................... 17

                                                                           25   11 U.S.C. § 1129(a)(9)(C) ............................................................................................................... 17

                                                                           26   11 U.S.C. § 1129(a)(10) .................................................................................................................. 17

                                                                           27   11 U.S.C. § 1129(a)(11) .................................................................................................................. 18

                                                                           28   11 U.S.C. § 1129(a)(12) .................................................................................................................. 20

                                                                                MSH 2710879v1                                                          v
                                                                          Case 8:19-bk-14714-MW                   Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                          Desc
                                                                                                                   Main Document    Page 7 of 47



                                                                            1   11 U.S.C. § 1129(a)(13) .................................................................................................................. 20

                                                                            2   11 U.S.C. § 1129(a)(14) .................................................................................................................. 20

                                                                            3   11 U.S.C. § 1129(a)(15) .................................................................................................................. 20

                                                                            4   11 U.S.C. § 1129(a)(16) ............................................................................................................ 20, 21

                                                                            5   11 U.S.C. § 1129(b)(1) .............................................................................................................. 16, 21

                                                                            6   11 U.S.C. § 1129(b)(2) .................................................................................................................... 22

                                                                            7   11 U.S.C. § 1129(a)(9)(D) .............................................................................................................. 17

                                                                            8

                                                                            9   OTHER AUTHORITIES

                                                                           10   7-1129 Collier on Bankruptcy
                                                                                       ¶ 1129.03[3][a] (16th ed. 2015) .......................................................................................... 21
                                                                           11
     Corporation
                                 333 SOUTH GRAND AVENUE, SUITE 3400
                                 LOS ANGELES, CALIFORNIA 90071-1406
                                   TEL. 213.626.2311 • FAX 213.629.4520




                                                                           12
SulmeyerKupetz, A Professional




                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                MSH 2710879v1                                                        vi
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05               Desc
                                                                                                      Main Document    Page 8 of 47


                                                                         1 TO THE HONORABLE MARK WALLACE, UNITED STATES BANKRUPTCY JUDGE,

                                                                         2 THE OFFICE OF THE UNITED STATES TRUSTEE, CREDITORS, AND OTHER

                                                                         3 PARTIES IN INTEREST:

                                                                         4           The Official Committee of Unsecured Creditors (the “Committee”) of Meade Instruments
                                                                         5 Corporation, a Delaware corporation (the “Debtor”), hereby submits its Brief in Support of

                                                                         6 Confirmation of the Committee’s First Amended Plan of Reorganization (the “Plan”) [Dkt. No.

                                                                         7 363] filed on February 17, 2021, and as amended by the revisions described in the Committee’s

                                                                         8 Reply (the “Committee Reply”) [Dkt. No. 378 ] to the Objection (the “SMRH Objection”) [Dkt No.

                                                                         9 376] by Sheppard Mullin Richter & Hampton, LLP (“SMRH”) to Confirmation of the Plan, and

                                                                        10 represents as follows:1
  A Professional Corporation




                                                                        11                                                    I.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12                                   PRELIMINARY STATEMENT
                                                                        13           The Plan is the product of negotiations between and among the Debtor, the Committee, and
                                                                        14 Optronic Technologies, Inc. dba Orion Telescopes (“Orion”).2 Aside from the SMRH Objection
SulmeyerKupetz,




                                                                        15 and SMRH’s vote against the Plan, the Plan received unanimous support from the estate's general

                                                                        16 unsecured creditors, with every vote cast (except that of SMRH) accepting the Plan. However,

                                                                        17 because SMRH’s vote against the Plan resulted in Class 2 rejecting the Plan, and because Class 3

                                                                        18 and 4 are deemed to have rejected the Plan, the Committee seeks confirmation under the “cram

                                                                        19 down” rules set forth in section 1129(b). As set forth below, the Plan satisfies all applicable

                                                                        20 requirements of section 1129 of the Code, and notwithstanding SMRH’s “no” vote, the Court can

                                                                        21 and should confirm the Plan.

                                                                        22

                                                                        23

                                                                        24

                                                                        25
                                                                                    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in
                                                                                     1


                                                                        26 the Plan.
                                                                                     2
                                                                        27         While Orion is the chair of the Committee, because the Plan proposes to transfer the
                                                                           Debtor’s operating assets to a company formed by Orion as part of Orion’s plan treatment, Orion
                                                                        28 was recused from the Committee in negotiating Orion’s plan treatment.

                                                                             MSH 2710879v1                                    1
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                Desc
                                                                                                      Main Document    Page 9 of 47


                                                                         1                                                    II.
                                                                         2                        BRIEF OVERVIEW OF PLAN AND VOTING RESULTS
                                                                         3           A.      The Plan and Plan Modifications
                                                                         4           The First Amended Plan was filed on February 17, 2021. In response to the SMRH
                                                                         5 Objection, the Committee described certain changes to the Plan that were agreed to by the

                                                                         6 Committee and Orion (the “Plan Modifications”). The Committee suggested in the Committee

                                                                         7 Reply that the Plan Modifications be included in the order confirming the Plan (the “Confirmation

                                                                         8 Order”). The Plan generally provides that the operating assets of the Debtor including all cash on

                                                                         9 hand on the Effective Date, after the payment of Administrative and Priority Claims, and funding of

                                                                        10 reserves, all cash equivalents, all accounts receivable, intellectual property, inventory (including
  A Professional Corporation




                                                                        11 finished goods and work in process), rights under executory contracts and leases that NewCo elects
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 to assume (“Assumed Contracts”), all existing purchase orders, trade names, knowhow, customer

                                                                        13 lists, furniture, fixtures and equipment, websites and domain names, books and records, stock in

                                                                        14 Meade Mexico, motor vehicles, and all deposits (the “Transferred Assets”) will be transferred to
SulmeyerKupetz,




                                                                        15 NewCo (a company to be formed by Orion) as part of Orion’s Class 1 treatment. The Transferred

                                                                        16 Assets do not include the Debtor’s Estate Litigation Claims, including a potential malpractice and

                                                                        17 breach of fiduciary duty action against SMRH (the “SMRH Malpractice Action”). Class 2 which

                                                                        18 consists of all general Unsecured Claims, not including the claims of Insiders or Orion, will receive

                                                                        19 between 15% and 30% of the Allowed Claims in the Class (depending on the ultimate allowance of

                                                                        20 Claims). Class 3 which contains the Claims of Insiders receives no distributions, and Class 4

                                                                        21 which is the Equity Interests in the Debtor will receive no distribution under the Plan, and the sole

                                                                        22 right to act on behalf of the Debtor will be vested in the Plan Agent. The Plan Agent under the Plan

                                                                        23 is Broadway Advisors, LLC (“Broadway”).

                                                                        24           In the Committee Reply, the Committee described the following Plan Modifications:
                                                                        25                   a.     Revised Definition of GUC Fund Amount.
                                                                        26                   The GUC Fund Amount, which dictates the amount that Class 2 creditors will
                                                                        27 receive under the Plan, and when and how that amount will be funded, will be changed as follows:

                                                                        28

                                                                             MSH 2710879v1                                    2
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                  Desc
                                                                                                     Main Document    Page 10 of 47


                                                                         1                   The GUC Fund Amount equals $50,000, plus 30% of the current
                                                                                             filed and/or scheduled general Unsecured Claims, plus any Allowed
                                                                         2                   Rejection Claim of the Irvine Company, but not including the Class
                                                                                             1 Claim, the Disputed SMRH Claim or any other insider Claims (the
                                                                         3                   “Initial GUC Fund Amount”). The Initial GUC Fund Amount will
                                                                                             be paid on the Effective Date from available Cash on Hand. In the
                                                                         4                   event that after litigation of the SMRH Malpractice Action and/or an
                                                                                             objection to the SMRH Claim, SMRH is ruled to have an Allowed
                                                                         5                   Claim, the GUC Fund Amount will be recalculated to $50,000, plus
                                                                                             15% of the current filed and/or scheduled general unsecured claims
                                                                         6                   plus any Allowed Rejection Claim of the Irvine Company, plus the
                                                                                             Allowed SMRH Claim, but not including the Class 1 Claim, or any
                                                                         7                   other insider Claims (the “Increased GUC Fund Amount”).The
                                                                                             difference between the Initial GUC Fund Amount and the Increased
                                                                         8                   GUC Fund Amount shall be paid by NewCo within thirty (30) days
                                                                                             of the entry of a final order Allowing the SMRH Claim.
                                                                         9
                                                                                             b.     Change to Class 1’s Claim Amount for Purposes of Pro-Rata Sharing
                                                                        10
                                                                             in Litigation Recoveries.
  A Professional Corporation




                                                                        11
                               333 SOUTH GRAND AVENUE, SUITE 3400




                                                                                             The amount of Orion’s Claim for purposes of determining its pro-rata share of the
                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12
                                                                             recovery on the Estate Litigation Claims will be changed as follows:
                                                                        13
                                                                                             For purposes of determining Orion’s pro-rated share of the
                                                                        14                   proceeds of the Estate Litigation Claims, Orion’s claim shall be
                                                                                             fixed at $16.8 million less the value of the Transferred Assets.
SulmeyerKupetz,




                                                                        15                   Likewise, for purposes of determining Class 2 Creditors’ share, the
                                                                                             Class 2 Claims shall be reduced by the distributions made to them
                                                                        16                   from the GUC Fund Amount.
                                                                        17                   c.     Elimination of Requirement that Plan Agent Consult with Orion Re
                                                                        18 Handling of SMRH Malpractice Action/Funding of Costs.

                                                                        19                   The requirement that the Plan Agent consult with Orion before making any
                                                                        20 material decisions regarding the prosecution or settlement of the SMRH Malpractice Action will

                                                                        21 be deleted. Further, NewCo’s obligation to fund the cost retainer to the Debtor’s malpractice

                                                                        22 lawyers has been eliminated. Instead, the balance of the cost retainer called for in the engagement

                                                                        23 agreement with malpractice counsel will be paid by the Debtor prior to the Effective Date.

                                                                        24           B.      Ballot Tabulation Results
                                                                        25           The Plan contains 4 classes. Classes 1, 2, 3, 4 are impaired and, in turn, entitled to vote on
                                                                        26 the Plan. As detailed in the concurrently filed Ballot Summary (the “Ballot Summary”), the results

                                                                        27 of the Committee’s tally of ballots received are as follows:

                                                                        28

                                                                             MSH 2710879v1                                     3
                                                                       Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                      Desc
                                                                                                      Main Document    Page 11 of 47


                                                                         1                   Class                                                   Vote
                                                                         2                   1 (Orion)                                               Accept
                                                                         3                   2 (Non-Insider General Unsecured Claims)                Reject
                                                                         4                   3 (Insider General Unsecured Claims)                    Deemed Reject
                                                                         5                   4 (Interests)                                           Deemed Reject
                                                                         6                                                      III.
                                                                         7                            THE COURT SHOULD CONFIRM THE PLAN
                                                                         8 A.        Standard for Confirmation of a Chapter 11 Plan
                                                                         9           Section 1129 of the Code outlines the requirements for confirmation of a chapter 11 plan.
                                                                        10 A court must confirm a plan if each applicable requirement of section 1129(a) and, if necessary,
  A Professional Corporation




                                                                        11 section 1129(b), is satisfied. All applicable subsections of section 1129 are satisfied here.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 B.        The Plan Satisfies All Applicable Requirements of Section 1129(a)
                                                                        13           1.      Section 1129(a)(1): The Plan Complies With The Provisions of Title 11
                                                                        14           Section 1129(a)(1) requires that a plan “compl[y] with the applicable provisions of [the
SulmeyerKupetz,




                                                                        15 Bankruptcy Code].” Courts hold that section 1129(a)(1) requires compliance with sections 1122

                                                                        16 and 1123. See Johns-Manville, 843 F.2d at 648-49. See also, In re Genesis Health Ventures, Inc.,

                                                                        17 266 B.R. 591, 599 (Bankr. D. Del. 2001). The Plan complies with both of those sections.

                                                                        18                   a.      The Plan Complies With Section 1122: Classification of Claims and
                                                                        19                           Interests
                                                                        20           Section 1122(a) provides:
                                                                        21                   Except as provided in subsection (b) of this section, a plan may place a
                                                                                             claim or an interest in a particular class only if such claim or interest is
                                                                        22                   substantially similar to the other claims or interest of such class.
                                                                        23
                                                                             11 U.S.C. § 1122(a).
                                                                        24
                                                                                     In the Committee Reply to the SMRH Objection, the Committee explained why the
                                                                        25
                                                                             classification of Claims, and in particular the separate classification of Orion in Class 1, was
                                                                        26
                                                                             appropriate and consistent with the Bankruptcy Code. The Committee incorporates the arguments
                                                                        27
                                                                             of the Committee Reply by reference, and based thereon, respectfully submits that section 1122(a)
                                                                        28

                                                                             MSH 2710879v1                                       4
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                  Desc
                                                                                                     Main Document    Page 12 of 47


                                                                         1 has been satisfied. See Committee Reply at Pages 2-4.

                                                                         2                   b.     The Plan Complies With Section 1123: Contents of the Plan
                                                                         3           Section 1123(a) and (b) sets forth certain mandatory and permissive provisions for a
                                                                         4 Chapter 11 plan. See 11 U.S.C. § 1123(a), (b). The Plan complies with those requirements.

                                                                         5                          (1)     Section 1123(a): Mandatory Plan Provisions
                                                                         6                                  (a)     Section 1123(a)(1): The Plan Designates Classes of Claims
                                                                         7                                          and Interests
                                                                         8           Section 1123(a)(1) requires a plan “designate, subject to section 1122 of this title, classes of
                                                                         9 claims, other than claims of a kind specified in section 507(a)(2) [administrative expense claims],

                                                                        10 507(a)(3) [claims arising during the “gap” period in an involuntary case], or 507(a)(8) [priority tax
  A Professional Corporation




                                                                        11 claims], and classes of interests[.]” 11 U.S.C. § 1123(a)(1). Here, the Plan satisfies this statutory
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 requirement. All classes of claims designated in the Plan are claims other than those specified in

                                                                        13 sections 507(a)(2), 507(a)(3), and 507(a)(8). The Plan also designates a class of interests (Class 4).

                                                                        14                                  (b)     Section 1123(a)(2): The Plan Specifies the Classes that are
SulmeyerKupetz,




                                                                        15                                          Not Impaired
                                                                        16           Section 1123(a)(2) requires a plan “specify any class of claims or interests that is not
                                                                        17 impaired under the plan.” 11 U.S.C. § 1123(a)(2). Section 1124(1) of the Bankruptcy Code

                                                                        18 provides that “a class of claims or interests is impaired under a plan unless . . . the plan leaves

                                                                        19 unaltered the legal, equitable, and contractual rights to which such claim or interest entitles the

                                                                        20 holder of such claim or interest.” 11 U.S.C. § 1124(1). No Claims or Interests are left unimpaired

                                                                        21 under the Plan.

                                                                        22                                  (c)     Section 1123(a)(3): The Plan Adequately Specifies the
                                                                        23                                          Treatment of Impaired Classes
                                                                        24           Section 1123(a)(3) requires a plan “specify the treatment of any class of claims or interests
                                                                        25 that is impaired under the plan.” 11 U.S.C. § 1123(a)(3). Article IV of the Plan specifies the

                                                                        26 treatment of all claims and interests that are impaired under the Plan. See Plan, Art. IV, §§ 4.1 and

                                                                        27 4.2. Since the Plan properly identifies the impaired classes and specifies the treatment of such

                                                                        28 classes, the Plan satisfies section 1123(a)(3).

                                                                             MSH 2710879v1                                      5
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                  Desc
                                                                                                     Main Document    Page 13 of 47


                                                                         1                                 (d)     Section 1123(a)(4): The Plan Provides the Same Treatment
                                                                         2                                         for Each Claim or Interest in a Particular Class
                                                                         3           Section 1123(a)(4) requires a plan provide “the same treatment for each claim or interest of
                                                                         4 a particular class, unless the holder of a particular claim or interest agrees to a less favorable

                                                                         5 treatment of such particular claim or interest.” 11 U.S.C. § 1123(a)(4). This provision provides

                                                                         6 creditors of the same class with a right to equality of treatment. Article IV of the Plan provides for

                                                                         7 equality of treatment for each claim or interest within a particular class. The Plan, therefore,

                                                                         8 complies with section 1123(a)(4).

                                                                         9                                 (e)     Section 1123(a)(5): The Plan Provides Appropriate Means
                                                                        10                                         of Implementation
  A Professional Corporation




                                                                        11           The Plan also satisfies section 1123(a)(5). That subsection requires that the plan “provide
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 adequate means for the plan’s implementation[.]” 11 U.S.C. § 1123(a)(5). Section 1123(a)(5)

                                                                        13 provides a non-exhaustive list of such means. The means for execution and implementation of the

                                                                        14 Plan are set forth in Article V.
SulmeyerKupetz,




                                                                        15           With respect to the ability to transfer the Transferred Assets to NewCo, the means to
                                                                        16 effectuate that is self-evident. The Plan provides that the Reorganized Debtor, under the

                                                                        17 management of the Plan Agent, is authorized and directed to sign such documents as are necessary

                                                                        18 to effectuate the transfer (the “Transfer Documents”). The Transfer Documents, including bills of

                                                                        19 sale and assignment documents, are being prepared by counsel and will be ready before the

                                                                        20 Effective Date. After the Effective Date, the Plan Agent will be required to execute additional

                                                                        21 Transfer Documents to effectuate a transfer of national and international intellectual property, as

                                                                        22 well as the shares of Meade Mexico.       Consistent with section 1123(a)(5)(B) and (D), the transfer
                                                                        23 or sale of the Transferred Assets to NewCo will be free of “any lien” claim or interest. With

                                                                        24 respect to Class 2, the Plan provides that the initial funding for the treatment to Class 2 will be paid

                                                                        25 from the Effective Date Cash on Hand. In the event that SMRH is determined to have an Allowed

                                                                        26 Claim, NewCo will be required to increase the Class 2 funding, i.e. the GUC Fund Amount, by the

                                                                        27 amount required to pay Class 2 Creditors, including SMRH, 15% of the amount of their Allowed

                                                                        28 Claims.

                                                                             MSH 2710879v1                                     6
                                                                       Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                  Desc
                                                                                                      Main Document    Page 14 of 47


                                                                         1           Allowed Administrative Claims, Priority Claims, the Initial GUC Fund Amount, and fees of
                                                                         2 the Office of the United States Trustee, will also be funded from the Debtor’s available Cash on

                                                                         3 Hand. As set forth in the Revised Liquidation Analysis, attached as Exhibit 1 to the Committee

                                                                         4 Reply, and to the concurrently filed declaration of Alfred Masse (also as Exhibit 1), it is projected

                                                                         5 that the Debtor will have more than sufficient cash on hand to fund all of these payments, as well as

                                                                         6 the Initial GUC Fund Amount.3

                                                                         7           The Plan also provides that the Plan will be implemented by the appointment of the Plan
                                                                         8 Agent, who will, among other things, pursue the Estate Litigation Claims, enforce the rights under

                                                                         9 the Plan, and make disbursements to Class 2 Creditors. The Plan provides for $50,000 (from the

                                                                        10 GUC Fund Amount) to cover the expenses of administering the Plan.
  A Professional Corporation




                                                                        11                                  (f)     Section 1123(a)(6) is Not Applicable
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12           Section 1123(a)(6) requires the “inclusion in the charter of the debtor, if the debtor is a
                                                                        13 corporation . . . of any provision prohibiting the issuance of nonvoting equity securities” and other

                                                                        14 similar or related provisions. 11 U.S.C. § 1123(a)(6). The Debtor is not issuing any such equity
SulmeyerKupetz,




                                                                        15 securities.

                                                                        16                                  (g)     Section 1123(a)(7): The Plan is Consistent With the
                                                                        17                                          Interests of Creditors, Equity Holders, and Public Policy
                                                                        18           Section 1123(a)(7) states that a plan shall “contain only provisions that are consistent with
                                                                        19 the interests of creditors and equity security holders and with public policy with respect to the

                                                                        20 manner of selection of any officer, director, or trustee under the plan and any successor to such

                                                                        21 officer, director or trustee.” 11 U.S.C. § 1123(a)(7). Section 1129(a)(5), which is discussed below,

                                                                        22 augments section 1123(a)(7), and requires, as a condition of confirmation, that the proponent of a

                                                                        23 plan disclose the identity and affiliation of any individuals proposed to serve, after confirmation of

                                                                        24

                                                                        25           3
                                                                                    The Revised Liquidation Analysis attached to the Committee Reply inadvertently did not
                                                                        26 contain an adjustment to the “wind down expenses” line item to reflect lower Chapter 7 Trustee
                                                                           and third-party liquidator fees that would be due in light of the reduced value of inventory. The
                                                                        27 corrected analysis, along with a schedule explaining the calculation of wind down expenses is
                                                                           attached as Exhibit 1 to the Masse Declaration in support of Confirmation (the “Masse
                                                                        28 Confirmation Declaration”) filed herewith.

                                                                             MSH 2710879v1                                      7
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                   Desc
                                                                                                     Main Document    Page 15 of 47


                                                                         1 the plan, as directors, officers, or voting trustees of the debtor, or of an affiliate of the debtor

                                                                         2 participating in a joint plan with the debtor, or of a successor to the debtor under the plan. In

                                                                         3 addition, section 1129(a)(5)(A)(ii) requires that the appointment or continuance of any director,

                                                                         4 officer or voting trustee be consistent with “the interests of creditors and equity security holders and

                                                                         5 with public policy.” 11 U.S.C. § 1129(a)(5).

                                                                         6           Under the Plan, while the Debtor’s equity interests will remain intact, the holders of such
                                                                         7 equity interests are not projected to receive any distribution under the Plan. As disclosed in the

                                                                         8 Disclosure Statement and Plan, Broadway will be appointed as the Plan Agent, with the sole and

                                                                         9 exclusive authority to act on behalf of the Reorganized Debtor. Through its role as the financial

                                                                        10 advisors to the Debtor and the Committee over the past year, Broadway has become intimately
  A Professional Corporation




                                                                        11 familiar with the Debtor. In addition, Broadway has over 20 years of experience in reorganization
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 matters, and it, and its principal, Alfred Masse have served as fiduciaries for estates, in the capacity

                                                                        13 of Plan Agent, liquidating trustee, and/or chief restructuring officer. As such, the Plan Agent is

                                                                        14 familiar with and will comply with its fiduciary duties to creditors. Under these circumstances,
SulmeyerKupetz,




                                                                        15 Broadway’s role as Plan Agent is consistent with the interests of creditors and equity security

                                                                        16 holders and with public policy.

                                                                        17           Based on these and related provisions of the Plan, the Committee respectfully submits that
                                                                        18 section 1123(a)(7) of the Code has been satisfied.

                                                                        19                                  (h)     Section 1123(a)(8) is Inapplicable to the Plan
                                                                        20           Section 1123(a)(8) applies only “to a case in which the debtor is an individual.” Because
                                                                        21 the Debtor is a corporation, section 1123(a)(8) is inapplicable to this case.

                                                                        22                          (2)     Section 1123(b): Permissive Plan Provisions
                                                                        23           Section 1123(b) sets forth the permissive provisions that may be incorporated into a Chapter
                                                                        24 11 plan, including any “provision not inconsistent with the applicable provisions of [the Bankruptcy

                                                                        25 Code].” 11 U.S.C. § 1123(b)(6). Several of these discretionary provisions are contained in the

                                                                        26 Plan. For example, the Plan:

                                                                        27                         impairs classes of claims and interests, including Classes 1, 2, 3, and 4 as
                                                                        28                   permitted by section 1123(b)(1) (see Plan, Art. IV);

                                                                             MSH 2710879v1                                      8
                                                                       Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                Desc
                                                                                                      Main Document    Page 16 of 47


                                                                         1                         provides for the assumption or rejection of executory contracts and unexpired
                                                                         2                   leases, as permitted by section 1123(b)(2) (see Plan, Art. VI);
                                                                         3                         provides for the Reorganized Debtor’s retention of the Debtor’s claims and
                                                                         4                   causes of actions, with the full post-confirmation authority to enforce, sue on,
                                                                         5                   compromise, and settle any and all such claims and causes of action as permitted by
                                                                         6                   section 1123(b)(3) (see Plan, Art V, §5.14);
                                                                         7                         provides for the sale of assets to NewCo, as permitted by section 1123(b)(4)
                                                                         8                   (see Plan, Art. IV, §4.1); and
                                                                         9                         modifies the rights of unsecured creditors, as permitted by section 1123(b)(5)
                                                                        10                   (see Plan, Art. IV, §4.1).
  A Professional Corporation




                                                                        11           As set forth above, the Plan complies with all of the provisions of section 1122 and 1123 of
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 the Code and, therefore, complies with section 1129(a)(1) of the Code.

                                                                        13           2.      Section 1129(a)(2): The Plan Proponent Complies With the Provisions of the
                                                                        14                   Bankruptcy Code
SulmeyerKupetz,




                                                                        15           Section 1129(a)(2) of the Bankruptcy Code requires “the proponent of a plan [to] compl[y]
                                                                        16 with the applicable provisions of this title.” 11 U.S.C. § 1129(a)(2). The inquiry under this section

                                                                        17 is whether the plan proponent has complied with the disclosure and solicitation requirements under

                                                                        18 section 1125. See In re PWS Holding Corp., 228 F.3d 224, 248 (3d Cir. 2000); In re Brotby, 303

                                                                        19 B.R. 177, 192-93 (B.A.P. 9th Cir. 2003) (focusing analysis under section 1129(a)(2) on adequacy of

                                                                        20 disclosure of plan); In re Sierra-Cal, 210 B.R. 168,176 (Bankr. E.D. Cal. 1997).

                                                                        21           The principal purpose of section 1129(a)(2) is to require, as a condition of confirmation, that
                                                                        22 the court ascertain whether the proponent of the plan under consideration has complied with the

                                                                        23 requirements of section 1125 in the solicitation of acceptances of the plan. See Tenn-Fla Partners

                                                                        24 v. First Union Nat’l Bank of Fla., 229 B.R. 720, 732 (Bankr. W.D. Tenn. 1999); In re Trans World

                                                                        25 Airlines, Inc., 185 B.R. 302, 313 (Bankr. E.D. Mo. 1995). Section 1125 precludes the post-petition

                                                                        26 solicitation of a plan from any holder of a claim:

                                                                        27                   unless, at the time of or before such solicitation, there is transmitted to
                                                                                             such holder the plan or a summary of the plan, and a written disclosure
                                                                        28                   statement approved, after notice and a hearing, by the court as containing

                                                                             MSH 2710879v1                                      9
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05               Desc
                                                                                                     Main Document    Page 17 of 47


                                                                         1                   adequate information.
                                                                         2 11 U.S.C. § 1125.

                                                                         3           Here, the Committee, as the plan proponent, complied with section 1125. On February 12,
                                                                         4 2021, after appropriate notice and a hearing, this Court entered an order approving the Disclosure

                                                                         5 Statement. See Dkt. No. 357. Consistent with that order, on February 17, 2021, the Committee

                                                                         6 timely transmitted the First Amended Disclosure Statement and Plan, ballot and other plan

                                                                         7 solicitation materials on all creditors and parties in interest. The Committee did not solicit any

                                                                         8 votes for the Plan prior to approval of the Disclosure Statement and has fully complied with the

                                                                         9 Court’s order regarding service of materials with respect to voting on the Plan and the hearing on

                                                                        10 confirmation of the Plan. Moreover, the Committee has acted in good faith and has complied with
  A Professional Corporation




                                                                        11 the requirements of section 1125 in soliciting acceptances of the Plan. In sum, the Committee has
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 complied with section 1125. As a result, the requirements of section 1129(a)(2) are satisfied.

                                                                        13           3.      Section 1129(a)(3): The Plan is Proposed in Good Faith
                                                                        14           Section 1129(a)(3) requires that a plan be “proposed in good faith and not by any means
SulmeyerKupetz,




                                                                        15 forbidden by law.” 11 U.S.C. § 1129(a)(3). The Ninth Circuit has held that, although the

                                                                        16 Bankruptcy Code does not define “good faith,” “[a] plan is proposed in good faith where it achieves

                                                                        17 a result consistent with the objectives and purposes of the Code.” In re Sylmar Plaza, L.P., 314

                                                                        18 F.3d 1070, 1074 (9th Cir. 2002) (citing In re Corey, 892 F.2d 829, 835 (9th Cir. 1989)). “[F]or

                                                                        19 purposes of determining good faith under section 1129(a)(3). . . the important point of inquiry is the

                                                                        20 plan itself and whether such plan will fairly achieve a result consistent with the objectives and

                                                                        21 purposes of the Bankruptcy Code.” Sylmar Plaza, 314 F.3d at 1074 (quoting In re Madison Hotel

                                                                        22 Assocs., 749 F.2d 410, 425 (7th Cir. 1994)). The requirement of good faith must be viewed in light

                                                                        23 of the totality of the circumstances surrounding the establishment of a chapter 11 plan. Sylmar

                                                                        24 Plaza, 314 F.3d at 1074. As noted by the court in In re Stolrow’s, Inc., 84 B.R. 167 (B.A.P. 9th

                                                                        25 Cir. 1988):

                                                                        26                   Good faith in proposing a Plan of Reorganization is assessed by the
                                                                        27
                                                                                             Bankruptcy Judge and viewed under the totality of the circumstances.
                                                                                             (Jorgensen v. Federal Land Bank of Spokane) In re Jorgensen, 66 B.R.
                                                                        28                   104, 108-09 (B.A.P. 9th Cir. 1986). Good faith requires . . . a fundamental

                                                                             MSH 2710879v1                                    10
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                 Desc
                                                                                                     Main Document    Page 18 of 47


                                                                         1                   fairness in dealing with one’s creditors. Id. at 109. The Bankruptcy Judge
                                                                                             is in the best position to assess the good faith of the parties.
                                                                         2

                                                                         3
                                                                             Id., at 172.

                                                                         4
                                                                                     The Committee has filed the Plan in good faith. The Plan incorporates terms that were

                                                                         5
                                                                             negotiated between and among the Committee, the Debtor and Orion, at arms' length and through

                                                                         6
                                                                             counsel. There was no collusion of any kind involving the Debtor or any insider of the Debtor with

                                                                         7
                                                                             regard to the Plan or any Plan terms. Further, despite the fact that Orion is the chairperson of the

                                                                         8
                                                                             Committee, because the Plan proposes to transfer the Transferred Assets to Orion as part of its

                                                                         9
                                                                             Class 1 treatment, Orion was recused from the Committee on all deliberations regarding the

                                                                        10
                                                                             negotiation of Class 1’s treatment and the terms under which the Transferred Assets would be sold

                                                                             to NewCo. The deliberations were made after Broadway engaged in an extensive effort to find a
  A Professional Corporation




                                                                        11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                             buyer for the Debtor’s assets, and after considering the range of values in potential offers and
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12

                                                                        13
                                                                             probabilities of an asset purchase agreement being executed (e.g. requirement of a new supply

                                                                        14
                                                                             agreement with Ningbo Sunny). See Masse Confirmation Declaration. Further, as the supply

                                                                             chain issue with Ningbo Sunny became increasingly critical , it became more likely that even the
SulmeyerKupetz,




                                                                        15

                                                                        16
                                                                             parties that expressed interest in acquiring the assets would not be interested without a supply

                                                                        17
                                                                             agreement in place. This issue became clear even before Ningbo Sunny advised the Debtor

                                                                        18
                                                                             recently that it would no longer be able to ship products or parts. Specifically, both potential

                                                                        19
                                                                             purchasers required a meeting with Ningbo Sunny to discuss a supply agreement. Ningbo Sunny

                                                                        20
                                                                             was unresponsive to Broadway and the Debtor’s attempt to arrange for a discussion, which

                                                                        21
                                                                             effectively put an end to any efforts to negotiate a sale with a third party. Simply put, short of a

                                                                        22
                                                                             liquidation, there is no viable alternative to the Plan. See Masse Confirmation Declaration.

                                                                        23
                                                                                     As a result, the proposal of the Plan is consistent with the objectives and purposes of the

                                                                        24
                                                                             Bankruptcy Code and was made with honest and good intentions and with a basis for expecting

                                                                        25
                                                                             that, under the circumstances, it is the best means for maximizing the recovery by creditors of the

                                                                        26
                                                                             Debtor. See In re Leslie Fay Cos., 207 B.R. 764, 781 (Bankr. S.D.N.Y. 1997) (quoting In re

                                                                        27
                                                                             Texaco, Inc., 84 B.R. 893, 907 (Bankr. S.D.N.Y.), appeal dismissed, 92 B.R. 38 (S.D.N.Y. 1988)).

                                                                        28
                                                                             Moreover, the Debtor has complied with all court orders. Courts have held compliance with court


                                                                             MSH 2710879v1                                     11
                                                                       Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                   Desc
                                                                                                      Main Document    Page 19 of 47


                                                                         1 orders as determinative on whether a plan was proposed in good faith. See In re Coastal Equities,

                                                                         2 Inc., 33 B.R. 848 (Bankr. S.D. Cal. 1983); In re Victory Const. Co., 9 B.R. 549 (Bankr. C.D. Cal.

                                                                         3 1981). Based on the foregoing, the Plan has been proposed in good faith, not by any means

                                                                         4 forbidden by law, and complies with section 1129(a)(3).

                                                                         5           4.      Section 1129(a)(4): The Plan Provides That Payments to Estate Professionals
                                                                         6                   Are Subject to Court Approval
                                                                         7           Section 1129(a)(4) requires that:
                                                                         8                   [a]ny payment made or to be made by the proponent . . . for services or for
                                                                                             costs and expenses in or in connection with the case, or in connection with
                                                                         9                   the plan and incident to the case, has been approved by, or is subject to the
                                                                        10
                                                                                             approval of, the court as reasonable.
  A Professional Corporation




                                                                        11 11 U.S.C. § 1129(a)(4). The Plan satisfies this requirement.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12           Section 1129(a)(4) of the Code provides that a court may confirm a plan only if "[a]ny

                                                                        13 payment made or to be made by the proponent, by the debtor, or by a person issuing securities or

                                                                        14 acquiring property under the plan, for services or for costs and expenses in connection with the

                                                                        15 case, or in connection with the plan and incident to the case, has been approved by, or is subject to
SulmeyerKupetz,




                                                                        16 the approval of, the Court as reasonable."

                                                                        17           Here, none of the professionals employed in the Debtor's Chapter 11 case will be paid its

                                                                        18 outstanding post-petition pre-Effective Date fees and expenses until such fees and expenses have

                                                                        19 been approved by the Court. This procedure for review and ultimate determination by the Court of

                                                                        20 the professional fees and expenses to be paid by the Debtor satisfies the requirement of section

                                                                        21 1129(a)(4). See In re Sound Radio, Inc., 93 B.R. at 854; Texaco Inc., 84 B.R. at 908; In re Future

                                                                        22 Energy Corp., 83 B.R. 470, 488 (Bankr. S.D. Ohio 1988). “Court approval of payments for

                                                                        23 services and expenses is governed by various Code provisions -- e.g., §§ 328, 329, 330, 331 and

                                                                        24 503(b) -- and need not be explicitly provided for in a Chapter 11 plan.” Future Energy, 83 B.R. at

                                                                        25 488.

                                                                        26           In this case, all professionals rendering pre-confirmation services shall receive

                                                                        27 compensation from the estate only with prior court approval. The Plan provides:

                                                                        28                   Professionals shall file a final application for allowance and payment of

                                                                             MSH 2710879v1                                     12
                                                                       Case 8:19-bk-14714-MW           Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                 Desc
                                                                                                       Main Document    Page 20 of 47


                                                                         1                   their fees and expenses in accordance with the Bankruptcy Code,
                                                                                             Bankruptcy Rules, Local Bankruptcy Rules, and any orders or rules of the
                                                                         2                   Court, which shall act as the only necessary documentation of
                                                                         3
                                                                                             Administrative Expense Claims for Professionals.

                                                                         4 See Plan, Art. III, §3.1.

                                                                         5           A final hearing on the professional fees incurred prior to the confirmation of the Plan will be

                                                                         6 scheduled for a date after the confirmation hearing. The professionals involved will be filing

                                                                         7 appropriate final fee applications to be heard at a final fee hearing. The Debtor's estate will only

                                                                         8 pay the fees and expenses of professionals employed in this case as approved by the Court. Thus,

                                                                         9 the provisions of section 1129(a)(4) are met.

                                                                        10           5.      Section 1129(a)(5): The Plan Identifies the Parties to Serve Post-Confirmation
  A Professional Corporation




                                                                        11           Section 1129(a)(5) requires the following:
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12                   (A)      (i) The proponent of the plan has disclosed the identity and
                                                                                             affiliations of any individual proposed to serve, after confirmation of the
                                                                        13                   plan, as a director, officer, or voting trustee of the debtor . . .; and
                                                                        14                          (ii) the appointment to, or continuance in, such office of such
                                                                                             individual, is consistent with the interests of creditors and equity security
SulmeyerKupetz,




                                                                        15
                                                                                             holders and with public policy; and
                                                                        16
                                                                                             (B) the proponent of the plan has disclosed the identity of any insider that
                                                                        17                   will be employed or retained by the reorganized debtor, and the nature of
                                                                                             any compensation for such insider.
                                                                        18

                                                                        19 11 U.S.C. § 1129(a)(5).

                                                                        20           This section augments section 1123(a)(7) (discussed above). These requirements are

                                                                        21 satisfied.

                                                                        22           The Disclosure Statement and Plan disclose that post-confirmation, the Reorganized Debtor

                                                                        23 will be managed by the Plan Agent. Further, as required by section 1129(a)(5)(B), the Disclosure

                                                                        24 Statement and Plan disclose the nature of compensation that the Plan Agent will be paid.

                                                                        25 Specifically, the Plan Agent will receive compensation equal to 3% of all distributions made under

                                                                        26 the Plan (not including Effective Date Payments).

                                                                        27           6.      Section 1129(a)(6) is Not Applicable

                                                                        28           Section 1129(a)(6) requires the approval of any “rate changes” provided under the plan from

                                                                             MSH 2710879v1                                      13
                                                                       Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                   Desc
                                                                                                      Main Document    Page 21 of 47


                                                                         1 the relevant governmental regulatory commission. See 11 U.S.C. § 1129(a)(6). There are no such

                                                                         2 rate changes provided under the Plan, and as far as the Committee is aware, no such governmental

                                                                         3 agency with jurisdiction over the Debtor. This section, therefore, does not apply to the Plan. See

                                                                         4 Sound Radio, 93 B.R. at 854; Texaco, Inc., 84 B.R. at 908.

                                                                         5           7.      Section 1129(a)(7): The Plan is in the Best Interests of Creditors
                                                                         6           Section 1129(a)(7) requires the following:
                                                                         7                   With respect to each impaired class of claims or interests-
                                                                         8                   (A)    each holder of a claim or interest of such class-
                                                                         9                          (i) has accepted the plan; or
                                                                        10                          (ii) will receive or retain under the plan on account of such claim or interest
                                                                                             property of a value, as of the effective date of the plan, that is not less than the
  A Professional Corporation




                                                                        11                   amount that such holder would so receive or retain if the debtor were liquidated
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                                             under chapter 7 of this title on such date[.]
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12

                                                                        13 11 U.S.C. § 1129(a)(7).

                                                                        14           This section - referred to as the “best interests of creditors” test - focuses on individual

                                                                        15 dissenting creditors, rather than on classes of claims or interests. See Bank of America Nat’l Trust
SulmeyerKupetz,




                                                                        16 & Savings Ass’n v. 203 N. LaSalle St. Partnership, 526 U.S. 434, 442 n.13, 119 S. Ct. 1411, 143 L.

                                                                        17 Ed. 2d 607 (1999). Under the best interest of creditors test, with respect to classes impaired under

                                                                        18 the plan, creditors and equity holders who do not accept a plan are to receive at least as much under

                                                                        19 the plan as they would receive under a Chapter 7 liquidation.

                                                                        20           In a Chapter 7 case, the debtor’s assets are usually sold by a Chapter 7 trustee. Secured

                                                                        21 creditors are paid first from the sales proceeds of the assets in which the secured creditor has a

                                                                        22 security interest or lien. Administrative claims are paid next. After that, unsecured creditors are

                                                                        23 paid from any remaining sales proceeds, according to their rights to priority. Unsecured creditors

                                                                        24 with the same priority share in proportion to the amount of their allowed claim in relationship to the

                                                                        25 amount of total allowed unsecured claims. Finally, equity interest holders, according to their rights

                                                                        26 of priority, receive the balance that remains after all creditors are paid in full, if any.

                                                                        27           Here, the Plan satisfies this section. As described in the Committee Reply, the Declaration

                                                                        28 of Alfred Masse attached to the Committee Reply, and Masse Confirmation Declaration, the

                                                                             MSH 2710879v1                                      14
                                                                       Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                  Desc
                                                                                                      Main Document    Page 22 of 47


                                                                         1 Debtor's creditors will recover more under the Plan than they would in a Chapter 7 liquidation. See

                                                                         2 Revised Liquidation Analysis, attached as Exhibit 1 to the Masse Confirmation Declaration.

                                                                         3           Orion (Class 1) voted to accept the Plan. With respect to the remaining impaired classes -
                                                                         4 Class 2 (General Unsecured Creditors), that voted to reject the Plan, and Classes 3 and 4 that did

                                                                         5 not vote but are deemed to have rejected the Plan, the Creditors in those Classes will receive under

                                                                         6 the Plan not less than the amount it would so receive if the Debtor were liquidated under chapter 7.

                                                                         7           Only one creditor in Class 2 voted to reject the Plan – SMRH with a Disputed Claim of
                                                                         8 $2.68 million. As discussed in the Committee Reply, in the event that SMRH is ultimately

                                                                         9 determined to have an Allowed Claim, the GUC Fund Amount will be increased such that the

                                                                        10 Creditors in Class 2 will be projected to receive 15% of their Allowed Claims. If SMRH’s claim is
  A Professional Corporation




                                                                        11 Disallowed, the remaining Class 2 Creditors are projected to receive 30% of their Allowed
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 Claims. On the other hand, in chapter 7, after liquidation of the Debtor’s assets, payment of

                                                                        13 allowed priority and administrative claims, including the increased costs of winding down the

                                                                        14 Debtor’s operations, general unsecured creditors are projected to receive 10.8%, if the SMRH
SulmeyerKupetz,




                                                                        15 Claim is Allowed.4

                                                                        16           Based on the foregoing, section 1129(a)(7) is satisfied.
                                                                        17           8.      Section 1129(a)(8): All Classes Have Either Accepted the Plan or Are Treated in
                                                                        18                   a Manner Consistent With Section 1129(b)
                                                                        19           Section 1129(a)(8) requires that “each class of claims or interests . . . has accepted the plan;
                                                                        20 or . . . is not impaired under the plan.” 11 U.S.C. § 1129(a)(8). Section 1126(c) and

                                                                        21 (d) govern whether or not a class has accepted a plan:

                                                                        22                   (c) A class of claims has accepted a plan if such plan has been accepted
                                                                                             by creditors . . . that hold at least two-thirds in amount and more than one-
                                                                        23                   half in number of the allowed claims of such class held by creditors . . .
                                                                        24
                                                                                             that have accepted or rejected such plan.

                                                                        25                   (d) A class of interests has accepted a plan if such plan has been accepted

                                                                        26
                                                                                     4
                                                                        27          In the Committee Reply, the Committee asserted that Creditors would receive 10.2%
                                                                           under a liquidation. However, this figure has been adjusted to 10.8% as discussed in the Masse
                                                                        28 Confirmation Declaration.

                                                                             MSH 2710879v1                                     15
                                                                       Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                   Desc
                                                                                                      Main Document    Page 23 of 47


                                                                         1                   by holders of such interests . . . that hold at least two-thirds in amount of
                                                                                             the allowed interests of such class held by holders of such interests . . . that
                                                                         2                   have accepted or rejected such plan.
                                                                         3
                                                                             11 U.S.C. § 1126(c), (d).
                                                                         4
                                                                                     A plan may be confirmed even if a class has neither accepted the plan nor designated as
                                                                         5
                                                                             unimpaired under the plan. Rather, in such instance, the plan may be confirmed so long as it
                                                                         6
                                                                             complies with section 1129(b) as to that particular class of claims or interests (and the plan
                                                                         7
                                                                             otherwise complies with the other applicable subsections of section 1129(a)). As section 1129(b)
                                                                         8
                                                                             provides:
                                                                         9
                                                                                             [I]f all of the applicable requirements of subsection (a) of this section
                                                                        10                   other than paragraph (8) are met with respect to a plan, the court, on
                                                                                             request of the proponent of the plan, shall confirm the plan
  A Professional Corporation




                                                                        11                   notwithstanding the requirements of such paragraph if the plan does not
                               333 SOUTH GRAND AVENUE, SUITE 3400




                                                                                             discriminate unfairly, and is fair and equitable, with respect to each class
                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12                   of claims or interests that is impaired under, and has not accepted, the
                                                                        13                   plan.

                                                                        14 11 U.S.C. § 1129(b)(1). As discussed above, Class 1 voted to accept the Plan. For the reasons

                                                                        15 presented in section C below, the Committee respectfully submits that the Plan satisfies the “cram
SulmeyerKupetz,




                                                                        16 down” provisions of section 1129(b).

                                                                        17           9.      Section 1129(a)(9): The Plan Provides for Payment in Full of All Administrative

                                                                        18                   and Other Priority Claims

                                                                        19           Section 1129(a)(9) of the Code states the rules applicable to payment of those unsecured

                                                                        20 claims entitled to priority in distribution in Chapter 11 cases. See 11 U.S.C. § 1129(a)(9). It

                                                                        21 requires that persons holding allowed claims entitled to priority under section 507(a) receive certain

                                                                        22 specified treatment. The Plan satisfies the applicable provisions of this section.

                                                                        23           Subparagraph (A) of section 1129(a)(9) addresses the treatment of administrative claims and

                                                                        24 expenses entitled to priority under section 507(a)(2) or 507(a)(3). It provides that “on the effective

                                                                        25 date of the plan, the holder of such claim will receive on account of such claim cash equal to the

                                                                        26 allowed amount of such claim,” unless “the holder of [such] particular claim has agreed to a

                                                                        27 different treatment of such claim.” 11 U.S.C. § 1129(a)(9)(A). The Plan satisfies this provision.

                                                                        28           Here, the Plan provides that professional fees and expenses that are allowed under section

                                                                             MSH 2710879v1                                      16
                                                                       Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                   Desc
                                                                                                      Main Document    Page 24 of 47


                                                                         1 507(a)(2) will be paid on the Effective Date, or as soon thereafter as the Claims become Allowed.

                                                                         2 See Plan, Art. III. There are no section 507(a)(3) claims in this case and thus, the provisions

                                                                         3 relating to section 507(a)(3) claims are not applicable.

                                                                         4           Subparagraph (B) of section 1129(a)(9) addresses the treatment of claims of a kind specified
                                                                         5 in sections 507(a)(1), (a)(4), (a)(5), (a)(6) and (a)(7). See 11 U.S.C. § 1129(a)(9)(B). There are no

                                                                         6 section 507(a)(1), (a)(5), (a)(6) and (a)(7) claims in this case, and in turn, the provisions relating to

                                                                         7 such claims are not applicable. With respect to section 507(a)(4) claims, i.e., priority wage claims,

                                                                         8 those claims are addressed in the Plan and will be paid in full when the employees of the Debtor are

                                                                         9 terminated on the Effective Date. See Plan, Art. V, §5.4.

                                                                        10           Subparagraph (C) and (D) of section 1129(a) address the treatment of claims of a kind
  A Professional Corporation




                                                                        11 specific in section 507(a)(8) (whether the claim is unsecured or secured). It provides that “with
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 respect to a claim of a kind specified in section 507(a)(8) of this title” or “a secured claim which

                                                                        13 would otherwise meet the description of an unsecured claim of a governmental unit under section

                                                                        14 507(a)(8), but for the secured status of the claim”:
SulmeyerKupetz,




                                                                        15                   [e]xcept to the extent that the holder of a particular claim has agreed to a
                                                                                             different treatment of such claim . . . the holder of such claim will receive
                                                                        16                   on account of such claim regular installment payments in cash –
                                                                        17
                                                                                                    (i) of a total value, as of the effective date of the plan, equal to the
                                                                        18                   allowed amount of such claim;

                                                                        19                           (ii) over a period ending not later than 5 years after the date of the
                                                                                             order for relief under section 301, 302, or 303; and
                                                                        20

                                                                        21                          (iii) in a manner not less favorable than the most favored
                                                                                             nonpriority unsecured claim provided for by the plan[.]
                                                                        22
                                                                             11 U.S.C. § 1129(a)(9)(C), (D).
                                                                        23
                                                                                     There are no known claims of governmental entities.
                                                                        24
                                                                                     10.     Section 1129(a)(10): At Least One Impaired Class Has Accepted the Plan
                                                                        25
                                                                                     Section 1129(a)(10) requires that “at least one class of claims that is impaired under the plan
                                                                        26
                                                                             has accepted the plan, determined without including any acceptance of the plan by any insider.” 11
                                                                        27
                                                                             U.S.C. § 1129(a)(10). As discussed above, section 1126 provides the requirements for determining
                                                                        28

                                                                             MSH 2710879v1                                      17
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                  Desc
                                                                                                     Main Document    Page 25 of 47


                                                                         1 acceptance. Section 1129(a)(10) requires affirmative acceptance of a plan by at least one impaired

                                                                         2 class of claims, unless all classes of claims are left unimpaired. The concurrently filed Ballot

                                                                         3 Summary sets forth the results of voting on the Plan showing that this requirement has been

                                                                         4 satisfied.

                                                                         5           In this case, the Plan contains four classes, all of which are impaired. The Class 1, which
                                                                         6 contains the claim of Orion - voted to accept the Plan. Orion is not an Insider of the Debtor. As a

                                                                         7 result, the Plan satisfies the requirement of section 1129(a)(10).

                                                                         8           11.     Section 1129(a)(11): The Plan is Feasible
                                                                         9                   a.     Standard
                                                                        10           Section 1129(a)(11) requires the plan proponent to establish that “[c]onfirmation of the plan
  A Professional Corporation




                                                                        11 is not likely to be followed by the liquidation, or the need for further financial reorganization, of the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 debtor . . . .” 11 U.S.C. § 1129(a)(11). This requirement is often referred to as the “feasibility”

                                                                        13 requirement, and is satisfied by a showing that the reorganized debtor has a “reasonable

                                                                        14 probability” of satisfying its obligations under a plan. See In re Acequia, Inc., 787 F.2d 1352, 1364
SulmeyerKupetz,




                                                                        15 (9th Cir. 1986).

                                                                        16           The feasibility test in section 1129(a)(11) requires the court to determine whether the plan is
                                                                        17 workable and has a reasonable likelihood of success. See U.S. v. Energy Res. Co. Inc., 495 U.S.

                                                                        18 545, 549, 110 S. Ct. 2139, 109 L. Ed. 2d 580 (1990). A plan has a reasonable likelihood of viability

                                                                        19 if it is much more than a mere “visionary scheme” and, therefore, satisfies the feasibility

                                                                        20 requirement of section 1129(a)(11). Acequia, 787 F.2d at 1365 (citing In re Pizza of Hawaii, 761

                                                                        21 F.2d 1382 (9th Cir. 1985) (“The purpose of section 1129(a)(11) is to prevent confirmation of

                                                                        22 visionary schemes which promise creditors and equity security holders more under a proposed plan

                                                                        23 than the debtor can possibly attain after confirmation”)). See also In re Sagewood Manor Assoc.

                                                                        24 Ltd. P’ship, 223 B.R. 756, 762-63 (Bankr. D. Nev. 1998) (“While a reviewing court must examine

                                                                        25 ‘the totality of the circumstances’ in order to determine whether the plan fulfills the requirements of

                                                                        26 section 1129(a)(11) . . . only a relatively low threshold of proof is necessary to satisfy the feasibility

                                                                        27 requirement”). The Bankruptcy Appellate Panel for the Ninth Circuit summarized the feasibility

                                                                        28 requirement as follows:

                                                                             MSH 2710879v1                                     18
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                 Desc
                                                                                                     Main Document    Page 26 of 47


                                                                         1                   To demonstrate that a plan is feasible, a debtor need only show a
                                                                                             reasonable probability of success. The Code does not require the debtor to
                                                                         2                   prove that success is inevitable, and a relatively low threshold of proof
                                                                         3
                                                                                             will satisfy § 1129(a)(11), so long as adequate evidence supports a finding
                                                                                             of feasibility.
                                                                         4
                                                                             Brotby, 303 B.R. at 191-92 (emphasis added).
                                                                         5
                                                                                     The two primary aspects of feasibility are: (i) that the plan proponent will have sufficient
                                                                         6
                                                                             cash on hand to make the payments required on the effective date; and (ii) that the plan proponent
                                                                         7
                                                                             will have sufficient cash over the life of the plan to make the required plan payments. As discussed
                                                                         8
                                                                             below, both aspects are satisfied.
                                                                         9
                                                                                                    b.      A Reasonable Probability Exists That Sufficient Cash Will Be
                                                                        10
                                                                                                            Available to Make All Required Effective Date Payments
  A Professional Corporation




                                                                        11
                               333 SOUTH GRAND AVENUE, SUITE 3400




                                                                                     As discussed in the Masse Confirmation Declaration, the Debtor is projected to have Cash
                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12
                                                                             on Hand on the Effective Date of $3,876,769. The projected Administrative Expenses, Priority
                                                                        13
                                                                             Claims, employee payments for PTO and benefits on termination, the amount of the Initial GUC
                                                                        14
                                                                             Fund Amount, cost advance to malpractice counsel, and US Trustee fees total $ 1,238,512.
SulmeyerKupetz,




                                                                        15
                                                                             Therefore, there will be more than sufficient cash to make the Effective Date Payments.
                                                                        16
                                                                                                    c.      A Reasonable Probability Exists That Sufficient Cash Will Be
                                                                        17
                                                                                                            Available to Make All Required Future Payments
                                                                        18
                                                                                     Under the Plan, all payments to creditors other than Class 2 will be made on the Effective
                                                                        19
                                                                             Date. Further, the Plan provides for the funding of the Initial GUC Fund Amount on the Effective
                                                                        20
                                                                             Date from available Cash on Hand. Therefore, a reserve for the projected disbursements to Class 2
                                                                        21
                                                                             will be funded on “day one”. The only scenario in which a future payment may be due from
                                                                        22
                                                                             NewCo is if the SMRH Claim survives after litigation, in which case the GUC Fund Amount will
                                                                        23
                                                                             be increased by approximately $ 259,275. The Committee cannot predict when litigation with
                                                                        24
                                                                             SMRH will conclude. However, NewCo will be well capitalized with over $$2,600,000 million in
                                                                        25
                                                                             cash from the Debtor (after Effective Date payments are made). The Transferred Assets represent
                                                                        26
                                                                             Orion’s only recovery from the Debtor on account of its $50+ million judgment. Thus, NewCo has
                                                                        27
                                                                             every incentive to thrive financially. Therefore, in the event that SMRH’s claim is allowed, NewCo
                                                                        28

                                                                             MSH 2710879v1                                     19
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                  Desc
                                                                                                     Main Document    Page 27 of 47


                                                                         1 will be able to fund the GUC Fund Amount after credit for any amounts remaining in the Initial

                                                                         2 GUC Fund Amount for Disallowed Claims, the reserves set-up for the payment of Administrative

                                                                         3 and Priority Claims, and any unused amounts in the payments made to cover the costs for the

                                                                         4 Litigation Claims. Given the capitalization, and NewCo’s plans to continue the Debtor’s product

                                                                         5 lines, the Committee submits that there is more than a reasonable likelihood that this potential

                                                                         6 future payment will be made (if it ever becomes required).

                                                                         7           12.     Section 1129(a)(12): All Statutory Fees Have Been or Will Be Paid
                                                                         8           Section 1129(a)(12) requires that “[a]ll fees payable under section 1930 of title 28, as
                                                                         9 determined by the court at the hearing on confirmation of the plan, have been paid or the plan

                                                                        10 provides for the payment of all such fees on the effective date of the plan.” 11 U.S.C.
  A Professional Corporation




                                                                        11 § 1129(a)(12). Here, Plan provides that all fees due to the Court as well as all fees due to the Office
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 of the United States Trustee will be paid from available Cash on Hand.

                                                                        13           13.     Section 1129(a)(13) is Not Applicable
                                                                        14           Section 1129(a)(13) requires a plan to “provide[ ] for the continuation after its effective date
SulmeyerKupetz,




                                                                        15 of payment of all retiree benefits, as that term is defined in section 1114 . . .” 11 U.S.C.

                                                                        16 § 1129(a)(13). There are no retiree benefits required to be paid under the Plan. Therefore, the

                                                                        17 provisions of section 1129(a)(13) do not apply to this case.

                                                                        18            14.    Section 1129(a)(14) is Not Applicable
                                                                        19           Section 1129(a)(14) requires the payment of domestic support obligations “[i]f the debtor is
                                                                        20 required by a judicial or administrative order, or by statute,” to make such payments. 11 U.S.C. §

                                                                        21 1129(a)(14). The provisions of this subsection do not apply to this corporate case.

                                                                        22           15.     Section 1129(a)(15) is Not Applicable
                                                                        23           Section 1129(a)(15) expressly applies only to “a case in which the debtor is an individual[.]”
                                                                        24 11 U.S.C. § 1129(a)(15). Therefore, this subsection does not apply to this case.

                                                                        25           16.     Section 1129(a)(16) - Transfer of Property
                                                                        26           Section 1129(a)(16) relates to transfers of property by “a corporation or trust that is not a
                                                                        27 moneyed, business, or commercial corporation or trust.” 11 U.S.C. § 1129(a)(16). This provision

                                                                        28 has been construed only to apply to non-profit entities. See In re Eastern 1996D Limited

                                                                             MSH 2710879v1                                     20
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                   Desc
                                                                                                     Main Document    Page 28 of 47


                                                                         1 Partnership, 2014 Bankr. LEXIS 5085 (Bankr. N.D. Tex. 2014) (section 1129(a)(16) is only

                                                                         2 applicable if debtor is a non-profit corporation or trust); 7-1129 Collier on Bankruptcy, ¶

                                                                         3 1129.02[16] (16th ed. 2017). The Debtor is not a non-profit entity, therefore, the requirements of

                                                                         4 this subsection do not apply in this case.

                                                                         5 C.        The Plan Satisfies All Applicable Provisions of Section 1129(b)
                                                                         6           Section 1129(b)(1) provides:
                                                                         7           [I]f all applicable requirements of subsection (a) of this section other than
                                                                                     paragraph (8) are met with respect to a plan, the court . . . shall confirm the plan
                                                                         8           notwithstanding the requirements of such paragraph if the plan does not
                                                                                     discriminate unfairly, and is fair and equitable, with respect to each class of claims .
                                                                         9           . . that is impaired under, and has not accepted, the plan.
                                                                        10 11 U.S.C. § 1129(b)(1). This means that a plan may be confirmed despite not satisfying section
  A Professional Corporation




                                                                        11 1129(a)(8) if, with respect to the class of claims that did not accept the plan, the plan: (i) does not
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 discriminate unfairly; and (ii) provides fair and equitable treatment.

                                                                        13           Class 1 accepted the Plan. As a result of the one “no” vote from SMRH, Class 2 did not.
                                                                        14 Classes 3 and 4 did not vote, and are deemed to have rejected the Plan.
SulmeyerKupetz,




                                                                        15           1.      The Plan Does Not “Discriminate Unfairly” Against Class 2
                                                                        16           The term “discriminate unfairly” is not defined in the Bankruptcy Code. This term has
                                                                        17 been interpreted generally to require a plan to provide for “fair allocation of reorganization value

                                                                        18 among claimants with equal nonbankruptcy liquidation priorities[.]” 7-1129 Collier on

                                                                        19 Bankruptcy, ¶ 1129.03[3][a] (16th ed. 2020). It requires that a dissenting class receive “treatment

                                                                        20 which allocates value to the [dissenting] class in a manner consistent with the treatment afforded

                                                                        21 to other classes with similar legal claims against the debtor” (In re Mcorp Financial, Inc., 137

                                                                        22 B.R. 219, 234 (Bankr. S.D. Tex. 1992)), so that such class “will receive relative value equal to the

                                                                        23 value given to all other similarly situated classes” (In the Matter of Johns-Manville Corporation,

                                                                        24 68 B.R. 618, 636 (Bankr. S.D.N.Y. 1986)). Notably, “[t]here can be ‘discrimination,’ so long as it

                                                                        25 is not ‘unfair.’” 7-1129 Collier on Bankruptcy, ¶ 1129.03[3] (16th 2020).

                                                                        26           The Plan does not discriminate unfairly against Class 2. Creditors in Class 2 will receive
                                                                        27 the same or better treatment afforded to other general unsecured creditors. In other words, there is

                                                                        28 no discrimination at all, let alone any “unfair” discrimination. Further, as described at Pages 5-6

                                                                             MSH 2710879v1                                     21
                                                                       Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                  Desc
                                                                                                      Main Document    Page 29 of 47


                                                                         1 of the Committee Reply, as between Class 1 and Class 2, the Plan provides superior treatment to

                                                                         2 the Creditors in Class 2. Specifically, under the Plan the treatment afforded to Orion, i.e. the

                                                                         3 transfer of the Transferred Assets net of cash needed to fund Effective Date Payments, provides

                                                                         4 Orion with a return of approximately 9.2%, while Class 2 will receive at least 15% if SMRH’s

                                                                         5 Claim is Allowed, and 30% if SMRH’s Claim is Disallowed.

                                                                         6           2.      The Plan is “Fair and Equitable” as to Class 2
                                                                         7           Section 1129(b)(2) provides examples of what constitutes “fair and equitable” treatment
                                                                         8 based on the particular class at issue. The Plan is “fair and equitable” with respect to Class 2.

                                                                         9           With respect to unsecured claims, a plan is “fair and equitable” when:
                                                                        10           (i) the plan provides that each holder of a claim of such class receive or retain on
                                                                                     account of such claim property of a value, as of the effective date of the plan, equal
  A Professional Corporation




                                                                        11           to the allowed amount of such claim; or
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12           (ii) the holder of any claim or interest that is junior to the claims of such class will
                                                                                     not receive or retain under the plan on account of such junior claim or interest any
                                                                        13           property . . . .
                                                                        14 11 U.S.C. § 1129(b)(2)(B). The Plan satisfies this requirement. Under the Plan, no Class with
SulmeyerKupetz,




                                                                        15 junior claims or interests will retain anything of value under the Plan. Class 3, which represents

                                                                        16 the Insider Claims, will receive no distribution under the Plan recognizing that any distributions

                                                                        17 they would otherwise be entitled to would be paid to Orion on account of its judgment liens

                                                                        18 against them. Class 4, which represents the Equity Interests in the Debtor, held by jointly-

                                                                        19 administered Debtor, Sunny Optics, Inc. (“Sunny”) will receive no distributions under the Plan,

                                                                        20 and will have no rights of control or management over the Debtor post-confirmation.

                                                                        21                                                     IV.
                                                                        22          THE PROPOSED ASSUMPTION OF LEASES AND CONTRACTS IS PROPER
                                                                        23           The Plan provides for assumption of unexpired leases and executory contracts. This is
                                                                        24 permissible, subject to section 365. See 11 U.S.C. § 1123(b)(2). Bankruptcy Code section 365(a)

                                                                        25 provides that “the trustee, subject to the court’s approval, may assume or reject any . . . unexpired

                                                                        26 lease of the debtor.” 11 U.S.C. § 365(a). Section 365(b) sets forth the requirements a debtor must

                                                                        27 satisfy to assume an unexpired lease or executory contract. That section provides:

                                                                        28

                                                                             MSH 2710879v1                                     22
                                                                       Case 8:19-bk-14714-MW          Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                Desc
                                                                                                      Main Document    Page 30 of 47


                                                                         1           If there has been a default in an executory contract or unexpired lease . . . , the
                                                                                     trustee may not assume such contract or lease unless, at the time of assumption . . .,
                                                                         2           the trustee—
                                                                         3              (A) cures, or provides adequate assurance that the trustee will promptly cure,
                                                                                     such default . . . .
                                                                         4
                                                                                        (B) compensates. or provides adequate assurance that the trustee will promptly
                                                                         5           compensate, a party other than the debtor to such contract or lease, for any actual
                                                                                     pecuniary loss to such party resulting from such default; and
                                                                         6
                                                                                         (C) provides adequate assurance of future performance under such contract or
                                                                         7           lease.
                                                                         8
                                                                             11 U.S.C. § 365(b)(1).
                                                                         9
                                                                                     Assurance of future performance “is adequate ‘if performance is likely (i.e. more probable
                                                                        10
                                                                             then not)’ and the degree of assurance necessary to be deemed adequate “falls considerably short
  A Professional Corporation




                                                                        11
                               333 SOUTH GRAND AVENUE, SUITE 3400




                                                                             of an absolute guaranty.’” Citrus Tower, 2012 Bankr. LEXIS at *15 (quoting In re M. Fine
                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12
                                                                             Lumber Co., 383 B.R. 565, 573 (Bankr. E.D.N.Y. 2008), and In re Tex. Health Enters., Inc., 246
                                                                        13
                                                                             B.R. 832, 835 (Bankr. E.D. Tex. 2000). “A debtor need not prove it will ‘thrive and make a
                                                                        14
                                                                             profit.’ It must simply appear that the rent will be paid and other lease obligations met.” Id.
SulmeyerKupetz,




                                                                        15
                                                                                     The Bankruptcy Code provides debtors in possession wide discretion to assume or reject
                                                                        16
                                                                             unexpired leases or executory contracts. Courts typically inquire whether or not the proposed
                                                                        17
                                                                             assumption or rejection is within the sound “business judgment” of the debtor in possession. See
                                                                        18
                                                                             Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099
                                                                        19
                                                                             (2nd Cir. 1993); Robertson v. Pierce (In re Huang), 23 B.R. 798, 800 (9th Cir. B.A.P. 1982). As
                                                                        20
                                                                             discussed below, assumption of the leases and contracts identified in the Plan and identified in the
                                                                        21
                                                                             Notice Of Additional Assumed And Rejected Executory Contracts And Leases Pursuant To
                                                                        22
                                                                             Proposed Plan [Dkt No. 373] (the “Executory Contract Notice”) is proper and complies with
                                                                        23
                                                                             section 365.
                                                                        24
                                                                                     First, at this time, in the NewCo’s business judgment, each of leases and contracts to be
                                                                        25
                                                                             assumed are an integral part of the Transferred Assets. The majority of the contracts listed for
                                                                        26
                                                                             assumption are domestic and international sales distribution agreements, none of which have any
                                                                        27
                                                                             known cure claims. Other agreements provide vendor terms with respect to third party resellers
                                                                        28

                                                                             MSH 2710879v1                                    23
                                                                       Case 8:19-bk-14714-MW        Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                 Desc
                                                                                                    Main Document    Page 31 of 47


                                                                         1 like Amazon.com, and the like. Most of these agreements have termination clauses that allow

                                                                         2 either side to terminate the contracts by notice. NewCo will be managed by Orion. Given Orion’s

                                                                         3 involvement in the telescope industry, it is familiar with these types of agreements, and is well

                                                                         4 suited to assume them. With respect to the Irvine Company lease for the corporate headquarters

                                                                         5 and warehouse space, NewCo has determined that if the Plan is confirmed at the Confirmation

                                                                         6 Hearing it will transition out of that space by the end of May, and as such, the lease for that space

                                                                         7 will be rejected.   As a result, assumption of the leases and contracts identified in the Plan and the
                                                                         8 Executory Contract Notice is proper.

                                                                         9                                                    V.
                                                                        10                                             CONCLUSION
  A Professional Corporation




                                                                        11           The Plan complies with and satisfies the requirements of section 1129 of the Bankruptcy
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 Code. Accordingly, the Committee requests that the Court enter an order confirming the Plan and

                                                                        13 granting such other and further relief as is just and appropriate under the circumstances.

                                                                        14 DATED: April 7, 2021                        SulmeyerKupetz
                                                                                                                       A Professional Corporation
SulmeyerKupetz,




                                                                        15

                                                                        16
                                                                                                                       By: /s/ Mark S. Horoupian
                                                                        17                                                 Mark S. Horoupian
                                                                                                                           Attorneys for Official Committee of Unsecured
                                                                        18                                                 Creditors, Plan Proponent
                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                             MSH 2710879v1                                    24
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                 Desc
                                                                                                     Main Document    Page 32 of 47


                                                                         1                                 DECLARATION OF ALFRED MASSE
                                                                         2                   I, Alfred Masse, declare as follows:
                                                                         3                   1.     I am the managing member and principal of Broadway Advisors, LLC
                                                                         4 ("Broadway"). I submit this Declaration in support of the Committee’s Brief in Support of

                                                                         5 Confirmation of its First Amended Plan of Reorganization. Other than as stated herein, I have

                                                                         6 personal knowledge of the facts set forth herein, which are known by me to be true and correct, and

                                                                         7 if called as a witness, I could and would competently testify thereto.

                                                                         8                   2.     Broadway was founded in 2002 as a boutique management consulting firm
                                                                         9    focused on advising and assisting financially and/or operationally troubled companies. As a
                                                                        10    member of Broadway, I have served as a financial advisor to dozens of debtors in possession,
  A Professional Corporation




                                                                        11    chapter 7 and 11 trustees, and creditor's committees. In addition, I have served in roles as
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12    interim Chief Executive Officer, Chief Restructuring Officer, and Chief Financial Officer of
                                                                        13    numerous companies, most of those being in "distress".
                                                                        14                   3.     I have a Bachelor of Arts in economics from the University of California, Los
SulmeyerKupetz,




                                                                        15 Angeles. Prior to forming Broadway Advisors in 2002, I was Vice President Corporate

                                                                        16 Development of Cadiz Inc. (NASDAQ), an agricultural and ground-water resource company, where

                                                                        17 I was responsible for all acquisition efforts and for negotiating purchase agreements with private and

                                                                        18 governmental agencies.

                                                                        19                   4.     I was a founding member and Managing Director of Baymark Strategies,
                                                                        20 LLC, a financial advisory and turnaround firm started by former Coopers & Lybrand restructuring

                                                                        21 partners. During my five years at Baymark, my engagements ranged in size from $10 million to

                                                                        22 $750 million and included Hard Candy, Tune-Up Masters, Four Queens Hotel and Casino as

                                                                        23 well as Sizzler Restaurants.

                                                                        24                   5.     Prior to Baymark Strategies, I spent five years in Coopers & Lybrand's
                                                                        25 corporate recovery and restructuring practice where I was a Manager. There, I provided workout

                                                                        26 and financial advisory services to Chapter 11 companies and out-of-court clients including

                                                                        27 Hamakua Sugar, Oahu Sugar and Tosco Refining Corporation.

                                                                        28                   6.     Broadway was initially jointly retained by the Debtor and the Committee as

                                                                             MSH 2710879v1                                    25
                                                                       Case 8:19-bk-14714-MW        Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                 Desc
                                                                                                    Main Document    Page 33 of 47


                                                                         1 investment bankers to the Bankruptcy Estate. In that role, Broadway’s primary role was to

                                                                         2 attempt to find a buyer for the Debtor’s assets. See Docket No. 171.

                                                                         3                   7.    Later, at the request of the Debtor and the Committee, the scope of
                                                                         4 Broadway’s engagement was expanded to include financial advisory services. See Docket No.

                                                                         5 227.

                                                                         6                   8.    Under my direction, Broadway conducted extensive research and analysis
                                                                         7 to identify industry leaders in telescopes, optics, and related hobbies and compile a list of targeted

                                                                         8 companies/individuals to receive marketing materials. We then prepared an Acquisition

                                                                         9 Opportunity Sales Deck, consisting of Company Overview, Industry Outlook, Historical Financial

                                                                        10 Performance, Sales by Category and Geography, and Inventory Breakdown.
  A Professional Corporation




                                                                        11                   9.    In April 2020, we initiated a telemarketing campaign in which we identified
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 likely bidders from the telescope, optics, and hobby industries and contacted them directly via

                                                                        13 telephone to discuss opportunity and determine interest in Meade’s assets. We contacted over 29

                                                                        14 targeted parties via telephone and video meetings including competitors and equity funds/buy-out
SulmeyerKupetz,




                                                                        15 firms. We then prepared an Acquisition Opportunity Summary (“Teaser”), consisting of a

                                                                        16 Company Overview, Industry Overview, description of the major assets being offered for sale, and

                                                                        17 a description of the opportunity.

                                                                        18                   10.   On July 7, 2020, the Teaser was approved and initially sent to a list of over
                                                                        19 160 entities and individuals. These potential buyers represent the leaders in telescope and related

                                                                        20 industries who had not been contacted during the telemarketing campaign, and also included

                                                                        21 private equity and hedge funds, intellectual property attorneys, and bankruptcy professionals who

                                                                        22 may have clients interested in the assets. The Teaser was downloaded over 20 times.

                                                                        23                   11.   Broadway established and managed a digital due diligence data room which
                                                                        24 included populating the data room as information was received, tracking receipt of non-disclosure

                                                                        25 agreements (“NDA”) prior to assigning access to interested parties, acting as liaison between

                                                                        26 interested parties and the Debtor to address questions raised during due diligence process, and

                                                                        27 monitoring user activity. Thirteen parties executed NDAs. All parties who received access to the

                                                                        28 data room spent a considerable amount of time in data room primarily focusing attention on

                                                                             MSH 2710879v1                                   26
                                                                       Case 8:19-bk-14714-MW         Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                Desc
                                                                                                     Main Document    Page 34 of 47


                                                                         1 financials and fixed asset folders. In total there were 1,927 total downloads of the various files.

                                                                         2                   12.   Broadway maintained regular communication with those parties who
                                                                         3 expressed an interest in becoming the stalking horse bidder or who had expressed interest in

                                                                         4 purchasing specific assets. In some instances, we conducted almost daily telephone conversations

                                                                         5 to ensure the potential buyers remained interested and answer questions regarding operations and

                                                                         6 sales process. We also coordinated video tours of Meade’s facilities in response to travel

                                                                         7 restrictions in place due to the global pandemic. Ultimately, two parties expressed interest in

                                                                         8 becoming the stalking horse bidder for all assets of Meade, and one party submitted multiple

                                                                         9 letters of intent. The other provided proof of financing and was waiting to speak with Meade’s

                                                                        10 key supplier, Ningbo Sunny, before submitting a letter of intent. Three other parties confirmed
  A Professional Corporation




                                                                        11 interest in select assets of Meade and expressed interest in participating in the auction but would
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 not be willing to submit an offer for all assets.

                                                                        13                   13.   As the range of values of the potential offers were presented, the Committee
                                                                        14 engaged in discussions with Orion who had expressed an interest in acquiring the assets of the
SulmeyerKupetz,




                                                                        15 business through a plan of reorganization. At the request of the Committee, we provided the

                                                                        16 Committee and the Debtor with a side-by-side comparison of the value offered by Orion against

                                                                        17 the potential offers. In my opinion, the Orion proposal provided a higher and more definite return

                                                                        18 to the “non-Orion” creditors of the Debtor. I formed this decision before (a) it became clear that

                                                                        19 Ningbo Sunny would not supply the Debtor with product; and (b) modifications were made to the

                                                                        20 Plan which increased the consideration to be paid by Orion for the Transferred Assets.

                                                                        21                   14.   As the supply chain issue with Ningbo Sunny became increasingly critical,
                                                                        22 it became more likely that even the parties that expressed interest in acquiring the assets would not

                                                                        23 be interested without a supply agreement in place. This became clear even before Ningbo Sunny

                                                                        24 advised the Debtor recently (on or around February 25, 2021) that it would no longer be able to

                                                                        25 ship products or parts. Specifically, both potential purchasers required a meeting with Ningbo

                                                                        26 Sunny to discuss a supply agreement. Ningbo Sunny was unresponsive to Broadway and the

                                                                        27 Debtor’s attempt to arrange for a discussion, which effectively put an end to any efforts to

                                                                        28 negotiate a sale with a third party. In my opinion, short of a liquidation, there is no viable

                                                                             MSH 2710879v1                                     27
                                                                       Case 8:19-bk-14714-MW           Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                Desc
                                                                                                       Main Document    Page 35 of 47


                                                                         1 alternative to the Plan.

                                                                         2                     15.    As a result of Broadway’s engagement, I have become very familiar with
                                                                         3 the Debtor’s operations, including its income, expenses, and asset values. Between myself, and

                                                                         4 Leticia Lujan, a partner at Broadway, we had extensive meetings with the Debtor’s president, Mr.

                                                                         5 Aniceto, reviewed all outgoing purchase orders, reviewed financial statements and projections,

                                                                         6 and otherwise gained an intimate understanding of the challenges facing the Debtor.

                                                                         7                     16.    At the request of the Committee, I was responsible for managing the
                                                                         8 preparation of the original Liquidation Analysis accompanying the Committee’s original

                                                                         9 Disclosure Statement filed on December 30, 2020.

                                                                        10                     17.     The Liquidation Analysis was based on a projected Effective Date of
  A Professional Corporation




                                                                        11 February 28, 2021, but was based on financial data available as of October 31, 2020.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12                     18.    The Confirmation hearing was set for approximately 45 days after the filing
                                                                        13 of the Plan, and we believed the Debtor’s operations would continue to remain stable and the

                                                                        14 projected values of the Debtor’s assets and liabilities would maintain their respective values
SulmeyerKupetz,




                                                                        15 through the Effective Date.

                                                                        16                     19.    On February 25th, 2021, Mr. Aniceto, advised us that Ningbo Xinhui
                                                                        17 (formerly Ningbo Sunny), the Debtor’s primary supplier, told him that they would be unable to

                                                                        18 fulfill the current outstanding orders and were going to return the Debtor’s molds indicating they

                                                                        19 would not be fulfilling any future orders. This development dictated that the Liquidation Analysis

                                                                        20 needed to be updated.

                                                                        21                     20.    With Ningbo Xinhui supplying Finished Goods and parts that are used in
                                                                        22 over 75% of the Debtor’s inventory, this interruption of the supply chain had a profound effect on

                                                                        23 the value of the Transferred Assets in the following way:

                                                                        24                   • Finished Goods Inventory: Setting aside the increased costs that NewCo will
                                                                        25                      have to expend in order to replace the supply chain, the Debtor is rapidly running
                                                                        26                      out of inventory, and the inventory mix that it will have remaining by the Effective
                                                                        27                      Date will be more heavily weighted towards older inventory that is difficult to
                                                                        28                      move, and in particular, contains $536,577 or 12% of inventory that has had no

                                                                             MSH 2710879v1                                      28
                                                                       Case 8:19-bk-14714-MW            Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                  Desc
                                                                                                        Main Document    Page 36 of 47


                                                                         1                      sales in the past year.
                                                                         2                   • Purchase Orders Effectively Cancelled: This development has also resulted in
                                                                         3                      all purchase orders previously placed by the Debtor (approximately $1.56 million),
                                                                         4                      which were accounted for in the Liquidation Analysis as Transferred Assets have
                                                                         5                      been effectively cancelled. Therefore, the value of these goods was removed from
                                                                         6                      the Liquidation Analysis.
                                                                         7                   • WIP Rendered Essentially Worthless. In addition to the expected finished goods
                                                                         8                      not being received, the cancelled purchase orders also contain parts necessary to
                                                                         9                      convert raw materials and WIP into finished saleable products—without those
                                                                        10                      parts the WIP category in the Liquidation Analysis is rendered virtually worthless.
  A Professional Corporation




                                                                        11                   • Uncertainty Regarding Return of Molds: Further adding to NewCo’s costs and
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12                      risks in taking on the Transferred Assets, is the fact that despite offering to return
                                                                        13                      the Debtor’s molds (necessary to manufacture new products and parts), Ningbo
                                                                        14                      Xinhui has been slow in responding to several requests by the Debtor to initiate
SulmeyerKupetz,




                                                                        15                      the process of collecting the molds, which includes recovery from various third-
                                                                        16                      party suppliers, and returning the molds back to the United States from China.
                                                                        17                     21.     As a result of the supply chain issues and its effect on current inventory and
                                                                        18 subsequent sales, the changes to projected payments under the Plan and as a result, revised

                                                                        19 administrative expense projections, we prepared a Revised Liquidation Analysis. A copy of the

                                                                        20 Revised Liquidation Analysis was attached as Exhibit 1 to the Committee Reply. After the

                                                                        21 Committee Reply was filed, we discovered that we inadvertently did not adjust the Wind Down

                                                                        22 Expense line item to reflect lower fees due to a Chapter 7 trustee and a third-party liquidator due

                                                                        23 to the significantly decreased value of inventory that would be available for liquidation. A further

                                                                        24 Revised Liquidation Analysis, along with a breakdown of the Wind Down Expense line item is

                                                                        25 attached hereto as Exhibit 1.

                                                                        26                     22.     After consideration of the changes described above, Broadway concludes
                                                                        27 that the value of the Transferred Assets to be delivered to NewCo is now projected to be

                                                                        28 approximately $6,064,654 as of May 1, 2021, a decrease of over $3 million from the previous

                                                                             MSH 2710879v1                                        29
                                                                       Case 8:19-bk-14714-MW        Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                Desc
                                                                                                    Main Document    Page 37 of 47


                                                                         1 projection.

                                                                         2                   23.   Therefore, the value of the assets projected to be received by Orion, after
                                                                         3 payment of the Priority, Administrative, and the first installment (as revised) of the GUC Fund,

                                                                         4 would be approximately $4,926,412. When measured against the amount of Orion’s Class 1

                                                                         5 Claim, receipt of these assets provides a percentage recovery under the Plan of approximately

                                                                         6 9.2%.

                                                                         7                   24.   Additionally, the Revised Liquidation Analysis concludes that Unsecured
                                                                         8 Creditors would receive a recovery of 10.8% in a liquidation under Chapter 7.5 This estimate

                                                                         9 assumes that Ningbo Sunny’s claim and the disputed SMRH Claim are allowed. The general

                                                                        10 unsecured claims (not including Orion, Ningbo, or SMRH) are estimated at $743,214, plus an
  A Professional Corporation




                                                                        11 estimated allowed rejection claim in favor of the Irvine Company based on a projected rejection
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 date of June 1, 2021.

                                                                        13                   25.   The Revised Liquidation Analysis also contains revised projected
                                                                        14 Administrative Claims based upon updated figures provided to Broadway by the Estate’s
SulmeyerKupetz,




                                                                        15 professionals.

                                                                        16                   26.   Further assumptions used for the preparation of the Revised Liquidation
                                                                        17 Analysis, and the conclusions reached therein are set forth in the third page of the analysis.

                                                                        18                   27.   I project that the Debtor will have $3,876,769 of Cash on Hand on the
                                                                        19 Effective Date. We arrived at this figure by reviewing the Debtor’s current cash balance, and

                                                                        20 with the assistance of Mr. Aniceto, projecting the receipts and expenses until the projected

                                                                        21 Effective Date.

                                                                        22                   28.    The projected Administrative Expenses, Priority Claims, employee
                                                                        23 payments for PTO and benefits on termination, the amount of the Initial GUC Fund Amount, cost

                                                                        24 advance to malpractice counsel, and US Trustee fees total $1,238,512. Accordingly, there will be

                                                                        25 more than sufficient Cash on Hand to fund all Effective Date payments.

                                                                        26

                                                                        27           5
                                                                                   The version of the Revised Liquidation Analysis attached to the Committee Reply
                                                                           concluded that creditors would receive 10.3% in a liquidation. After adjustments were made to
                                                                        28 the Wind Down Expense line item, there was a .5% increase in the projected liquidation recovery.

                                                                             MSH 2710879v1                                   30
                                                                       Case 8:19-bk-14714-MW           Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05             Desc
                                                                                                       Main Document    Page 38 of 47


                                                                         1                    29.    Either I or Broadway have successfully handled post-confirmation duties in
                                                                         2 cases where Broadway was a financial advisor for the Debtor and/or estate prior to confirmation.

                                                                         3 For example, in In re Power Balance, LLC, (Case No. 8:11-bk-25982-TA) a case before the

                                                                         4 honorable Theodore Albert, Broadway was the Debtor’s financial advisor, submitted the only

                                                                         5 declaration in support of the confirmation of the Debtor’s plan, and was appointed as the plan

                                                                         6 agent. Like the Plan in this Case, the Plan Agent was tasked with, among other things, the

                                                                         7 prosecution of Estate Litigation Claims, including directors and officer’s claims, and avoidance

                                                                         8 actions against insiders. Under Broadway’s guidance, the post-confirmation estate in that case

                                                                         9 recovered more than $800,000 in litigation recoveries for the benefit of the Estate. Likewise, in

                                                                        10 In re ISC8, Inc. (Case No. 8:14-bk-15750-SC), a case before the honorable Scott Clarkson, I was
  A Professional Corporation




                                                                        11 the Debtor’s chief restructuring officer, submitted a declaration in support of confirmation of the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                 TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                        12 Debtor’s Plan, and was later appointed as the liquidating trustee of the trust established under the

                                                                        13 Plan. In that case, under my guidance, the post-confirmation estate pursued litigation against

                                                                        14 former officers and directors, and insiders of the Debtor for breach of fiduciary duty, and recovery
SulmeyerKupetz,




                                                                        15 of avoidable transfers, which resulted in a settlement of $4,000,000 being paid by the Debtor’s

                                                                        16 insurers.

                                                                        17 I declare under penalty of perjury under the laws of the United States of America that the

                                                                        18 foregoing is true and correct.

                                                                        19                   Executed on this 7th day of April, 2021, at Sonoma, CA.
                                                                        20

                                                                        21

                                                                        22
                                                                                                                                Alfred M. Masse
                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                             MSH 2710879v1                                    31
Case 8:19-bk-14714-MW   Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05   Desc
                        Main Document    Page 39 of 47




                               EXHIBIT 1
     Case 8:19-bk-14714-MW                              Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                Desc
                                                        Main Document    Page 40 of 47

Meade Instruments Corp., a Delaware Corporation
Plan vs Liquidation Analysis
As of February 28, 2021

                                                                            Plan 1 - Amended (1)                  Liquidation Analysis
                                                                            As of February 28, 2021               As of February 28, 2021



    Asset Value                                                      Amount                           Amount
      Cash                                                   2        3,561,996                        3,561,996

        Accounts Receivable
         Ending Accounts Receivable                                   1,539,300                        1,539,300
          Less Ineligible                                    3         (472,979)                        (549,930)
        Accounts Receivable Total Value                               1,066,321                          989,370

        Inventory
          Current Inventory                                  4        1,028,337                        1,028,337
          Approved Purchase Orders Pending Shipment          5              -                                -
        Inventory Total Value                                         1,028,337                        1,028,337

        Fixed Assets                                         6          233,000                               -

        Intangibles and Intellectual Property Total Value    7          175,000                          175,000

    Total Asset Value                                                 6,064,654                        5,754,703

    Wind Down Expenses                                           8           -                         (1,104,713)

    Net Asset Value                                                   6,064,654                        4,649,990

    Proceeds from Plan
       Proceeds from Plan as of Effective Date               9          337,373                               -

    Total Proceeds from Plan                                            337,373                               -

    Total Assets & Proceeds                                           6,402,026                        4,649,990

    Less Assets retained by Plan Proponent
       Cash                                                           (3,561,996)                             -
       A/R                                                            (1,066,321)                             -
       Inventory                                                      (1,028,337)                             -
       Fixed Assets                                                     (233,000)                             -
       Intangibles and Intellectual Property                            (175,000)                             -

    Funds Available after Plan                                          337,373                        4,649,990

    Funds Available for Distribution
      First & Final Administrative Claims                    10         740,811                          941,222
      First & Final Secured Claims                                          -                                -
      First & Final Priority Claims                          11          60,328                          312,522
      Funds Available for Initial GUC Fund Amount             9         337,373                        3,396,246

    Total Funds Available for Distribution                            1,138,512                        4,649,990




                                                                                                                    EXHIBIT 1 032
     Case 8:19-bk-14714-MW                            Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                                  Desc
                                                      Main Document    Page 41 of 47

Meade Instruments Corp., a Delaware Corporation
Plan vs Liquidation Analysis
As of February 28, 2021

    Distribution Calculation
                                                                                Plan 1 - Amended (1)                              Liquidation Analysis
                                                                                As of February 28, 2021                           As of February 28, 2021

    Distribution                                                       Amount              Distribution       %      Amount                  Distribution         %
    Administrative Claims
     Professional Fees
       Goe, Forsythe, & Hodges, LLP                               12      189,807                 189,807     100%     189,807                      189,807       100%
       Sulmeyer Kupetz                                            12      163,899                 163,899     100%     163,899                      163,899       100%
       Grobstein Teeple LLP                                       12       12,500                  12,500     100%      17,300                       17,300       100%
       Broadway Advisors, LLC                                     12      200,000                 200,000     100%     190,000                      190,000       100%
       Stetina Brunda Garred & Brucker, APC,                                2,500                   2,500     100%       2,500                        2,500       100%
       Chawla Law Group, APC                                                1,000                   1,000     100%       1,000                        1,000       100%
       Windes Inc                                                             -                       -       100%         -                            -         100%
       Enrique A. Maldonado Montfort Of Ishino, Esquer Y Armada             6,000                   6,000     100%       6,000                        6,000       100%
     Total Professional Fees                                              575,706                 575,706              570,506                      570,506

      Chapter 11 Quarterly Fees - UST                             13       27,114                  27,114     100%      57,725                       57,725       100%

      Accounts Payable
       Accounts Payable - Post Petition US                        14       16,935                  16,935     100%      16,935                       16,935       100%
       Approved Purchase Requests - In Transit                     5          -                       -       100%         -                            -         100%
       Approved Purchase Requests - In Production                  5          -                       -       100%         -                            -         100%
       Accounts Payable - MX                                               50,178                  50,178     100%      50,178                       50,178       100%
       Other Accrued Liabilities                                  15       70,878                  70,878     100%      70,878                       70,878       100%
      Total Accounts Payable                                              137,991                 137,991              137,991                      137,991

      Social Cost - closing MX Facility                                         -                     -       100%     175,000                      175,000       100%

    Administrative Claims Total                                           740,811                 740,811              941,222                      941,222

    Funds Available for Distribution to Secured                                                   397,700                                         3,708,768

    Secured Claims
     Sheppard, Mullin, Richter & Hampton (SEC)                    16            -                     -      100%             -                             -   100%

    Secured Claims Total                                                        -                     -                       -                             -

    Funds Available for Distribution to Priority                                                  397,700                                         3,708,768

    Priority Unsecured Claims
     Priority Unsecured Claims                                             45,000                  45,000 100.0%        45,000                       45,000     100.0%
     503(b)(9)                                                            267,522                 267,522 100.0%       267,522                      267,522     100.0%
     Less Ningbo Sunny 503(b)(9)                                         (252,194)               (252,194) 100.0%          -                            -       100.0%

    Priority Unsecured Claims Total                                        60,328                  60,328              312,522                      312,522

    Funds Available After Admin, Secured, & Priority                                              337,373                                         3,396,246
     Less Reserve for Post-Confirmation Fees and Expenses                                         (50,000)                                              -
    Funds Available for Distribution to General Unsecured                                         287,373                                         3,396,246

    General Unsecured Claims/ Liquidating Trust
     Optronic Technologies, Inc. dba Orion                        17          -                       -      0.0%    16,800,000                   1,809,212     10.8%
     Ningbo Sunny Electronic Co                                   18          -                       -      0.0%    11,092,577                   1,194,573     10.8%
     Sheppard, Mullin, Richter & Hampton                          16          -                       -      0.0%     2,686,410                     289,303     10.8%
     General Unsecured Claims                                     19      957,909                 287,373    30.0%      957,909                     103,158     10.8%

    General Unsecured Claims Total                                        957,909                 287,373            31,536,896                   3,396,246

    Total Claims                                                        1,759,048               1,088,512            32,790,640                   4,649,990




                                                                                                                                    EXHIBIT 1 033
         Case 8:19-bk-14714-MW                        Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                            Desc
                                                      Main Document    Page 42 of 47

Meade Instruments Corp., a Delaware Corporation
Plan vs Liquidation Analysis - Assumptions
As of February 28, 2021

      Notes
           Orion is proposing a Plan in which it, as the Plan sponsor, would contribute up to 30% of GUC claims, excluding Orion, Ningbo Sunny, and Sheppard
           Mullin claims, plus $50,000 to assist with administrative cost to manage estate while it remains open. Distributions made using these funds would
           exclude claims owned or assumed by Orion and Ningbo Sunny. However, if Sheppard Mullin’s claim is allowed it would participate in the distribution
         1
           and Orion would increase the amount of the funds being distributed to ensure all allowed GUC claims would receive 15%. Orion is not waiving their
           claim and will be included in future distribution calculations as a result of funds collected by the Estate from preference actions, litigation, or other
           recovery efforts.
             Cash amount represents total cash for Meade Irvine less $100,000 to account for payment of remaining costs to malpractice counsel originally
         2
             scheduled to be paid by Plan Sponsor. Bank accounts held by Meade MX were excluded from this analysis.
           Includes reduction of A/R by $440K, which reflects all receivables outstanding greater than 60 days past due, plus 3% under Plan Scenario of all
         3 balances less than 60 days past due (which reflects the Comany's historical dilution rate). The Liquidation scenario includes reduction of A/R by
           $440K plus ineligible rate of 10% to reflect increased collection risk.
           Inventory book value as of 02/28/21 is $4,458,681. Inventory was broken down into three categories, Finished Goods, WIP and Raw Materials with
           varying valuation rates for each category ranging from a low of 10% of cost for WIP, 25% for Raw Materials and a blended rate of 31.5% for Finished
         4 Goods. The blended rate for Finished Goods was calculated by analyzing each sku's sell-through rate and placed into the following groups - Top
           Sellers, Mid-Movers, Slow-Movers using a combination of total dollar sales for the 12-months ending February 28, 2021 and Months-On-Hand of
           Inventory; with each group calculated using a different value. See inventory detail calculation.
           As of February 28, 2021 the Company had been notified by it's primary supplier - Ningbo Xinhui (formerly Ningbo Sunny) that it would be unable to
         5
           fulfill any outstanding purchase orders, therefore resulting in no adminstrative claims due to Goods in Transit or Goods in Production.
           Fair Market Value of FF&E was projected based upon online research of all equipment and machines discounted at 50% for age and condition.
         6
           Liquidation scenario is projected to result in no recovery for FF&E due to the expedited sale time line and cost of transportation.
             Estimated intangible asset and intellectual property values were calculated using 2.5% of 3-year net sales average ($12.4 M) and applying a discount
         7
             to reflect lack of interest in certain IP as revealed during Broadway Advisors Section 363 marketing process.

             Wind Down expenses assume liquidation would occur over a period of 12 weeks and includes professional fees for Chapter 7 Liquidating Trustee
         8
             ($297K), attorneys fees for Chapter 7 Liquidating Trustee ($150K), and Liquidator and related fees ($93K).

             As of the effective date, the sponsor will contribute cash in the amount of 30% of allowed GUC claims, excluding Orion, Ningbo Sunny, and
         9
             Sheppard Mullin claims, plus $50,000 toward administrative fees related to the management of the Reorganized Debtor.

        10 Under the Proposed Plan the Administrative, Secured, and Priority Claims would be paid from the Effective Date cash.
           Assumes Ningbo Sunny claim would be assumed by Orion and would forgo any distribution owed on account of assumed claim under the proposed
        11
           30% initial distribution.
           Professional fees include projected fees and expenses from respective professionals from December 31, 2020/January 1, 2021 through May 1,
        12
           2021, plus any holdbacks to be approved during final fee applications
        13 US Quarterly Fees include estimate of Q2 fees.

             Accounts payable represents amounts outstanding to trade vendors for Meade Irvine as of February 28, 2021. Consolidated balance sheet includes
        14
             U.S. accounts payable liability of $67,113 including legal and professional fees which are included in administrative expenses in this analysis.

        15 Other accured liabilities include payroll liabilities (wages, vacation, pto, etc.), commissions, and sales and use tax.
        16 Sheppard Mullin has filed a claim in the amount of $2,686,410 which is disputed by the Debor.
           Orion's claim totals $53,660,743 and includes approximately $36.8M in punitive damages. Under the Plan, the value of the assets projected to be
           received by Orion, after payment of the Priority, Administrative, and the first installment (as revised) of the GUC Fund, would be approximately
        17 $4,926,412. When measured against the amount of Orion’s Class 1 Claim, receipt of these assets provides a percentage recovery under the Plan of
           approximately 9.2%. Under the Liquidation Scenario, Orion's claim totals $16,800,000 to reflect the subordination of the punitive damages portion of
           the claim.
             Ningbo Sunny Electronic Co claim of $11,092,577 assumes general unsecured claim is entitled to no distribution under the Plan scenario as
        18
             described in Footnote 1.
             Reflects pro rata distribution as outlined in the Plan and Disclosure Statement but does not include potential recoveries resulting from preference
        19
             actions, litigation recoveries and other asset recoveries.




                                                                                                                                     EXHIBIT 1 034
         Case 8:19-bk-14714-MW                             Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                          Desc
                                                           Main Document    Page 43 of 47

Meade Instruments Corp., a Delaware Corporation
Inventory - Net Asset Value
As of February 28, 2021

        Per Inventory Value Report                             4,458,681

        % Breakdown of Inventory by Category                          46.2%                        20.2%                       33.6%

                                                                  Finished Goods                   WIP                     Raw Materials                 Total
                                                                  $         % of Cost         $        % of Cost           $       % of Cost        $          % of Cost
        Eligible Inventory at Cost                             2,059,157                     899,859                    1,499,664                4,458,681

        Projected Gross Recovery                                 648,386         31.5%        89,986          10.0%       374,916        25.0%   1,113,288         25.0%

        Sale Expenses
           Commissions                                             8,753          3.0%           -             0.0%           -           0.0%       8,753          0.2%
           Freight-Out Expense                                    16,210          2.5%        22,496           2.5%        37,492         2.5%      76,198          1.7%
        Total Sale Expenses                                       24,963          1.2%        22,496           2.5%        37,492         2.5%      84,951          1.9%

        Net Recovery                                             623,423         30.3%        67,489           7.5%       337,424        22.5%   1,028,337         23.1%

                                                                                  Finished Goods

        Inventory - Finished Goods                             2,059,157

        % Breakdown of Finished Goods Inventory by Scope              11.8%                        10.4%                       77.9%

        Scope                                                TTM Sales>$25K & MOH<6      TTM Sales>$5K & MOH<12       TTM Sales<$5K & MOH>12
                                                                       Top                          Mid                         Slow                     Total
                                                                  $          % of Cost        $           % of Cost        $         % of Cost      $          % of Cost
        Eligible Inventory at Cost                               242,265                     213,713                    1,603,179                2,059,157

        Projected Gross Recovery                                 242,265        100.0%        85,485          40.0%       320,636        20.0%    648,386          31.5%




                                                                                                                                       EXHIBIT 1 035
          Case 8:19-bk-14714-MW                                       Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                                          Desc
                                                                      Main Document    Page 44 of 47

Meade Instruments Corp., a Delaware Corporation
Liquidation Analysis - Wind Down Expenses
Estimated liquidation period of 12 weeks

                                                                               Month 1                  Month 2                  Month 3                   Total
    Payroll and Related
     Payroll - Irvine                                                   A          95,000                   76,000                   47,500                 218,500
     Payroll - Mexico                                                              60,000                   60,000                   30,000                 150,000
     Taxes and Benefits                                                 B          17,100                   13,680                    8,550                  39,330
    Subtotal Payroll and Related                                                  172,100                  149,680                   86,050                 407,830

    Operating Expenses
     Occupancy and Related Costs - Irvine                               C           50,000                  50,000                   50,000                 150,000
     Occupancy and Related Costs - Mexico                                           40,000                  40,000                   40,000                 120,000
    Subtotal Operating                                                              90,000                  90,000                   90,000                 270,000

    Liquidation Expenses
     Chapter 7 Trustee Fees                                             D              -                       -                    195,891                 195,891
     Chapter 7 Trustee - Legal                                                      50,000                  50,000                   50,000                 150,000
     Liquidator and Related Fees                                        E              -                       -                     35,992                  35,992
    Subtotal Liquidation                                                            50,000                  50,000                  281,883                 381,883

    Miscellaneous                                                                   15,000                  15,000                   15,000                   45,000

    Total Wind Down Expenses                                                      327,100                  304,680                  472,933               1,104,713

    Notes
    A - Currently estimated by average payroll trends.
    B - Projected at 18% of payroll.
    C - Projected amount includes rent, utilities, and insurance.
    D - Calculated based upon 2020 Trustee Fee schedule.
    E - Represents fees and expenses for retention of inventory liquidation firm retained by the Chapter 7 Trustee. Projected at 3.5% of gross inventory recovery.




                                                                                                                                                                       EXHIBIT 1 036
    Case 8:19-bk-14714-MW                       Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05   Desc
                                                Main Document    Page 45 of 47

Meade Instruments Corp., a Delaware Corporation
Liquidation Analysis - Wind Down Expenses
Chapter 7 Trustee Commission Calculation


          %            Range          Commission
        25%          -          5,000    1,250.00
        10%        5,001       50,000    4,499.90
         5%       50,001    1,000,000   47,499.95
         3%    1,000,001    5,754,703 142,641.05

                               Total        $   195,891




                                                                                        EXHIBIT 1 037
        Case 8:19-bk-14714-MW                     Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                     Desc
                                                  Main Document    Page 46 of 47



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): COMMITTEE’S BRIEF IN SUPPORT OF
CONFIRMATION OF FIRST AMENDED PLAN OF REORGANIZATION; DECLARATION OF ALFRED M. MASSE IN
SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 7, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See Attached

                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) April 7, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Office of the United States Trustee
Frank Cadigan
411 West Fourth Street, Suite 7160
Santa Ana, CA 92701-4500
                                                                                         Service information continued on attached page.



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 7, 2021 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA Overnight Mail
The Honorable Mark S. Wallace
U.S. Bankruptcy Court
Ronald Reagan Federal Building
411 W. Fourth Street, Suite 6135
Santa Ana, CA 92701
                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 April 7, 2021                             Cheryl Caldwell                                      /s/Cheryl Caldwell
 Date                                      Printed Name                                         Signature




CC 2709790v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 8:19-bk-14714-MW                    Doc 379 Filed 04/07/21 Entered 04/07/21 14:31:05                                     Desc
                                                  Main Document    Page 47 of 47


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

         Matthew Borden borden@braunhagey.com,
          kushnir@braunhagey.com;hagey@braunhagey.com;fisher@braunhagey.com;theodore@braunhagey.com;haseg
          awa@braunhagey.com;szoke@braunhagey.com;baker@braunhagey.com;vallejo@braunhagey.com;ridge@brau
          nhagey.com;nguyen
         Frank Cadigan frank.cadigan@usdoj.gov
         Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
         Mark S Horoupian mhoroupian@sulmeyerlaw.com,
          mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
         Tobias S Keller tkeller@kellerbenvenutti.com
         Aaron J Malo amalo@sheppardmullin.com, jsummers@sheppardmullin.com
         Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
         United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
         Claire K Wu ckwu@sulmeyerlaw.com,
          mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com




CC 2709790v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
